Exhibit 10.1

CHICAGO BRIDGE & IRON SAVINGS PLAN

As amended and restated as of January 1, 2008

and amended by the First Amendment



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I Adoption

     1   

1.01

   Adoption, Amendment and Restatement      1   

ARTICLE II Definitions

     1   

2.01

   “Account”      1   

2.02

   “Accrued Benefit”      1   

2.03

   “Active Account”      1   

2.04

   “Active Participant”      2   

2.05

   “Authorized Leave of Absence”      2   

2.06

   “Beneficiary”      2   

2.07

   “Board”      3   

2.08

   “Code”      3   

2.09

   “Company”      3   

2.10

   “Company Contributions”      3   

2.11

   “Company Stock”      3   

2.12

   “Company Stock Fund”      3   

2.13

   “Compensation”      3   

2.14

   “Compensation Limit”      5   

2.15

   “Disability” or “Disabled”      5   

2.16

   “Dollar Limit”      5   

2.17

   “Effective Date”      5   

2.18

   “Elective Deferrals”      5   

2.19

   “Eligible Employee”      6   

2.20

   “Employee”      7   

2.21

   “Employer” or “Employers”      7   

2.22

   “Employer Stock”      7   

2.23

   “ERISA”      7   

2.24

   “Field Employee”      7   

2.25

   “Forfeiture”      7   

2.26

   “Former Plan”      7   

2.27

   “Hardship”      7   

2.28

   “Highly Compensated Employee”      8   

2.29

   “Hour of Service”      9   

2.30

   “Hourly Plan”      10   

2.31

   “Inactive Account”      10   

2.32

   “Investment Committee”      10   

2.33

   “Investment Fund”      10   

2.34

   “Investment Manager”      10   

2.35

   “Matching Contributions”      11   

2.36

   “Maternity or Paternity Leave”      11   

2.37

   “Normal Retirement Date”      11   

2.38

   “Participant”      11   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE  

2.39

   “Period of Severance”      11   

2.40

   “Plan”      11   

2.41

   “Plan Administrator”      11   

2.42

   “Plan Year”      11   

2.43

   “QMAC”      11   

2.44

   “Qualified Military Leave”      11   

2.45

   “QNEC”      12   

2.46

   “Reduction-in-Force Termination”      12   

2.47

   “Related Company”      12   

2.48

   “Related Plan”      12   

2.49

   “Required Distribution Date”      13   

2.50

   “Restricted Account”      13   

2.51

   “Retirement”      13   

2.52

   “Rollover Contribution”      13   

2.53

   “Salary Reduction Agreement”      13   

2.54

   “Service”      13   

2.55

   “Termination of Employment”      14   

2.56

   “Transferor Plan”      14   

2.57

   “Traveler”      14   

2.58

   “Traveler Contributions”      14   

2.59

   “True-Up” Contributions”      14   

2.60

   “Trust”      15   

2.61

   “Trust Agreement”      15   

2.62

   “Trust Fund”      15   

2.63

   “Trustee”      15   

2.64

   “Valuation Date”      15    ARTICLE III Participation      15   

3.01

   Participation      15   

3.02

   Duration of Participation      16   

3.03

   Participation Upon Re-Employment      16   

3.04

   Participation Forms      16    ARTICLE IV Contributions and Vesting      16
  

4.01

   Elective Deferrals      16   

4.02

   Matching Contributions      18   

4.03

   Company Contributions      19   

4.04

   Traveler Contributions      19   

4.05

   Rollover Contributions into the Plan      20   

4.06

   Special Contributions; QNECs and QMACs      20   

4.07

   Crediting of Contributions      22   

4.08

   Determination and Amount of Employer Contributions      23   

4.09

   Condition on Company Contributions      23   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE  

4.10

   Form of Company Contributions      23   

4.11

   Vesting      23   

4.12

   Catch-Up Deferrals      25   

ARTICLE V Limitations on Contributions

     27   

5.01

   Excess Deferrals      27   

5.02

   Excess Contributions: The ADP Test      27   

5.03

   Excess Aggregate Contributions: The ACP Test      30   

5.04

   [Reserved]      33   

5.05

   Order of Application of Limitations      33   

5.06

   Allocation of Income or Loss      33   

5.07

   Section 415 Limitation on Contributions      33   

ARTICLE VI Trustee and Trust Fund

     36   

6.01

   Trust Agreement      36   

6.02

   Selection of Trustee      36   

6.03

   Plan and Trust Expenses      36   

6.04

   Trust Fund      36   

6.05

   Separate Accounts      36   

6.06

   Investment Committee      37   

6.07

   Investment Funds      37   

6.08

   Investment of Participants’ Accounts      38   

6.09

   Shareholder Rights in Company Stock      39   

6.10

   Trust Income      40   

6.11

   Correction of Error      40   

6.12

   Right of the Employers to Trust Assets      40   

ARTICLE VII Loans and Withdrawals

     41   

7.01

   Participant Withdrawals      41   

7.02

   Participant Loans      43   

7.03

   Request for Distribution      45   

ARTICLE VIII Benefits

     45   

8.01

   Payment of Benefits in General      45   

8.02

   Payment on Termination of Employment      45   

8.03

   Time of Payment      46   

8.04

   Lump Sum Payment Without Election      47   

8.05

   Payment Upon Death      47   

8.06

   Minimum Distribution Requirements      49   

8.07

   Facility of Payment      51   

8.08

   Form of Payment      52   

8.09

   Direct Rollover to Another Plan      52   

8.10

   Deduction of Taxes from Amounts Payable      53   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE  

ARTICLE IX Administration

     53   

9.01

   Sponsor Rights and Duties      53   

9.02

   Plan Administrator Rights and Duties      54   

9.03

   Plan Administrator Bonding and Expenses      55   

9.04

   Information To Be Supplied by Participants      55   

9.05

   Information To Be Supplied by Employers      55   

9.06

   Records      55   

9.07

   Electronic Media      55   

9.08

   Plan Administrator Decisions Final      55   

ARTICLE X Claims Procedure

     55   

10.01

   Initial Claim for Benefits      55   

10.02

   Review of Claim Denial      56   

ARTICLE XI Amendment, Merger and Termination of the Plan

     57   

11.01

   Amendments      57   

11.02

   Plan Merger      57   

11.03

   Plan Termination      58   

11.04

   Payment Upon Termination      58   

11.05

   Withdrawal from the Plan by an Employer      58   

ARTICLE XII Top Heavy Provisions

     59   

12.01

   Application      59   

12.02

   Special Top Heavy Definitions      59   

12.03

   Special Top Heavy Provisions      64   

ARTICLE XIII Miscellaneous Provisions

     67   

13.01

   Employer Joinder      67   

13.02

   Non-Alienation of Benefits      67   

13.03

   Qualified Domestic Relations Order      67   

13.04

   Unclaimed Amounts      68   

13.05

   No Contract of Employment      69   

13.06

   Recoupment of or Reduction for Overpayment      69   

13.07

   Employees’ Trust      69   

13.08

   Source of Benefits      69   

13.09

   Interest of Participants      69   

13.10

   Indemnification      69   

13.11

   Company Action      70   

13.12

   Company Merger      70   

13.13

   Multiple Capacity      70   

13.14

   Gender and Number      70   

13.15

   Headings      70   

13.16

   Uniform and Non-Discriminatory Application of Provisions      70   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          PAGE  

13.17

   Invalidity of Certain Provisions      70   

13.18

   Application to Merged Plans      70   

13.19

   Law Governing      71   

APPENDIX A

SCHEDULE 1

 

-v-



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON SAVINGS PLAN

ARTICLE I

Adoption

1.01 Adoption, Amendment and Restatement . The Chicago Bridge & Iron Savings
Plan was originally established by the Company’s corporate predecessor effective
June 16, 1964. Chicago Bridge & Iron Company, a Delaware corporation, became the
sponsor of the Plan effective March 18, 1997. The Company merged the CBI Hourly
Employees’ Saving Plan into this Plan and amended and restated the Plan
effective January 1, 1997. The Company further merged the Howe-Baker Engineers,
Inc. Employees’ Profit-Sharing 401(k) Plan, the Matrix Engineering, Inc. Savings
Plan, the A&B Builders, Inc. Savings Plan, and the Callidus Technologies 401(k)
Savings Plan, into this Plan effective December 31, 2000. The Company now amends
and restates the Plan effective January 1, 2008 (except as otherwise provided in
this document) to read as set forth in this document. The Plan is intended to be
a qualified profit sharing plan described in Section 401(a) ofthe Code with a
qualified cash or deferred arrangement described in Section 401(k) of the Code.

ARTICLE II

Definitions

The following terms, whenever used in the following capitalized form, shall have
the meaning set forth below, unless the context clearly indicates otherwise:

2.01 “Account” means an Active Account or an Inactive Account, each comprising a
record of a Participant’s undivided share in the Trust plus income and gains
thereon, and less expenses, losses and distributions therefrom: The Plan
Administrator may maintain (or cause the Trustee to maintain) such subaccounts
within any Account as the Plan Administrator deems necessary or desirable for
purposes of this Plan. If assets and liabilities of a Transferor Plan or portion
thereof are transferred to this Plan pursuant to Section 11.02, the Plan
Administrator may establish additional Inactive Accounts for such assets and
liabilities, or may allocate such assets and liabilities to an existing Active
or Inactive Account, all as the Plan Administrator in its discretion determines
is necessary or desirable for the purposes of this Plan.

2.02 “Accrued Benefit” means a Participant’s total interest in the Trust
composed of the aggregate balance of all such Participant’s Accounts. The value
of an Accrued Benefit at any time during any Plan Year shall be its value as
adjusted on the coinciding or immediately preceding Valuation Date.

2.03 “Active Account” means any one or more of the following five (5) separate
Accounts to which Elective Deferrals, Company Matching Contributions, Company
Contributions, Travelers Contributions, and Rollover Contributions, if any, may
currently be allocated:

 

-1-



--------------------------------------------------------------------------------

(a) “Employee 401(k) Account” credited with Elective Deferrals made in
accordance with Section 4.01.

(b) “Company Matching Account” credited with Matching Contributions made in
accordance with Section 4.02. Effective January 1, 2001, Company Matching
Accounts for pre-2001 Matching Contributions shall become Inactive Accounts, and
new Company Matching Accounts shall be established as of January 1, 2001.

(c) “Company Contribution Account” credited with Company Contributions, if any,
made in accordance with Section 4.03. To the extent necessary to comply with
Section 411(c) (relating to vesting), the Plan Administrator shall maintain
separate subaccounts within a Participant’s Company Contribution Account for
(i) Company Contributions for Plan Years beginning before January 1, 2007 (and
earnings thereon); and (2) Company Contributions for Plan Years beginning after
December 31, 2006 (and earnings thereon).

(d) “Travelers Benefit Account” credited for Plan Years ending on or before
December 30, 2000, with Traveler Contributions, if any, made in accordance with
Section 4.04. Effective January 1, 2001, Travelers Benefit Accounts shall be
maintained as Inactive Accounts.

(e) “Prior Plan and Rollovers Account” credited with Rollover Contributions, if
any, made in accordance with Section 4.05.

2.04 “Active Participant” for a Plan Year means a Participant who is employed by
an Employer as an Eligible Employee for any portion of the Plan Year; provided,
however that (i) for purposes of making Elective Deferrals under Section 4.01, a
Participant will not be an Active Participant for a Plan Year unless he or she
has Compensation in the Plan Year; (ii) for purposes of Company Contributions
under Section 4.03, Traveler Contributions under Section 4.04(a)(ii), and any
minimum contributions required under Article XII, a Participant will not be an
Active Participant for the Plan Year unless he or she is an Employee on the last
day of the Plan Year or had a Termination of Employment during the Plan Year by
reason of Retirement, Disability, death, a Reduction-in-Force Termination or
lay-off; and (iii) for purposes of Company Contributions under Section 4.03, a
Participant will not be Active Participant for the Plan Year unless he or she
has completed 1,000 or more Hours of Service during the Plan Year, or had a
Termination of Employment during the Plan Year by reason of Retirement,
Disability, death, or a Reduction-in-Force Termination.

2.05 “Authorized Leave of Absence” means an absence with or without pay,
authorized by an Employer on a non-discriminatory basis, for Disability,
accident, jury duty, military duty, or other reasons.

2.06 “Beneficiary” means any person affirmatively designated by a Participant
pursuant to Section 8.05(c) to receive death benefits under the Plan (a
“Designated Beneficiary”) or if there is no Designated Beneficiary or the
designation is ineffective under Section 8.05, the person or persons entitled to
receive death benefits under the Plan by default under Section 8.05.

 

-2-



--------------------------------------------------------------------------------

2.07 “Board” means the board of directors of the Company.

2.08 “Code” means the Internal Revenue Code of 1986, as amended, or any
succeeding Internal Revenue Code. References to sections of the Code shall be
include any such sections as amended, modified or renumbered.

2.09 “Company” means (a) before March 18, 1997, Chi Bridge Holdings, Inc., a
Delaware corporation, and (b) on and after March 18, 1997, Chicago Bridge & Iron
Company, a Delaware corporation, a wholly-owned subsidiary of Chicago Bridge &
Iron Company N.V., a Netherlands corporation; or any successor corporation, by
merger, consolidation, purchase or otherwise, which elects to adopt the Plan and
the Trust.

2.10 “Company Contributions” means the contributions made from time to time by
an Employer to the Trustee in accordance with Section 4.03.

2.11 “Company Stock” means the publicly traded common shares of the Company’s
parent corporation, Chicago Bridge & Iron Company N.V., a Netherlands
corporation.

2.12 “Company Stock Fund” means an Investment Fund designated for investment in
Company Stock. Up to 100% of the assets of the Company Stock Fund may be
invested in Company Stock.

2.13 “Compensation” means the amounts below:

(a) Compensation. Except as provided in subsection (b), Compensation means the
total cash salary and wages paid by the Employer through the U.S. payroll system
of an Employer to a Participant while an Eligible Employee, or paid by the
Employer through its payroll system for U.S. Expatriate Employees (as defined in
Section 2.19) to a Participant while an Eligible Employee or a U.S. Expatriate
Employee, (i) including short-term disability payments made directly from the
assets of the Employer, overtime, and cash bonuses under any annual or other
short-term incentive pay or bonus plan, (ii) excluding long-term incentives,
stock options, restricted stock, similar non-cash benefits, contributions or
benefits under any employee benefit plan and special allowances provided to U.S.
Expatriate Employees for the purpose of equalizing their salary and wages,
(iii) increased by the amount of any Elective Deferrals under this Plan and any
other elective contributions or deferrals made by an Employer on behalf of an
Employee that are excluded from the Participant’s income by Section 125,
Section 132(f), Section 402(e)(3), Section 402(h)(1)(B), Section 403(b),
Section 408(p)(2)(A)(i) or Section 457 of the Code, and (iv) excluding all
compensation in excess of the Compensation Limit. Compensation for a Plan Year
shall also include compensation paid by the later of 2 1/2 months after a
Participant’s Termination of Employment or the end of the Plan Year that
includes the Participant’s Termination of Employment, if:

(1) the payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a Termination of

 

-3-



--------------------------------------------------------------------------------

Employment, the payments would have been paid to the Participant while the
Participant continued in employment with the Employer; or

(2) the payment is for unused accrued bona fide sick, vacation, or other leave
that the Participant would have been able to use if employment had continued.

Any payments not described above shall not be considered Compensation if paid
after Termination of Employment, even if they are paid by the later of 2 1/2
months after the date of Termination of Employment or the end of the Plan Year
that includes the date of Termination of Employment.

Back pay, within the meaning of Treasury Regulation Section 1.401(c)-2(g)(8),
shall be treated as Compensation for the Plan Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included under this definition.

(b) Statutory Compensation. For purposes of applying the limitations of Article
V (including the identification of Highly Compensated Employees), and applying
the requirements of Article XII (including the identification of Key Employees),
subject to the exceptions below, Statutory Compensation means compensation as
defined for purposes of Section 415(c)(3) and Treasury Regulations Sections
1.415-2(d)(11)(i) thereunder, including wages within the meaning of
Section 3401(a) of the Code and all other payments of compensation to an
employee by his employer (in the course of the employer’s trade or business) for
which the employer is required to furnish the employee a written statement under
sections 6041(d), 6051(a)(3), and 6052 of the Code, determined without regard to
any rules under section 3401(a) that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in section 3401(a)(2).
Notwithstanding the foregoing:

(1) For purposes of the identification of Highly Compensated Employees under
Section 2.28 for Plan Years beginning before January 1, 1998, Statutory
Compensation means compensation as defined for purposes of Section 415(c)(3) of
the Code and Treasury Regulations Sections 1.415-2(d)(2), (3) and
(10) thereunder, (i) including wages, salaries, fees for professional services,
and other amounts received (without regard to whether or not an amount is paid
in cash) for personal services actually rendered in the course of employment
with the Employer or any Related Company to the extent that the amounts are
included in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits and
reimbursements or other expense allowances under a nonaccountable plan), but
(ii) excluding contributions of the Employer or a Related Company to (unless
includible in the gross income of the Employee for the taxable year when
contributed), or distributions from, a plan of deferred compensation (other than
an unfunded nonqualified plan), amounts realized from the exercise of a
non-qualified stock option or when

 

-4-



--------------------------------------------------------------------------------

restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (as
determined under Section 83 of the Code), amounts realized from the sale,
exchange or other disposition of stock acquired under an incentive stock option,
and other amounts which receive special tax benefits.

(2) In applying Statutory Compensation for purposes of determining whether an
Employee is a Highly Compensated Employee under Section 2.28 or a Key Employee
under Section 12.02(d), for purposes of determining the Actual Deferral
Percentage under Section 5.02 and the Actual Contribution Percentage under
Section 5.03, and for purposes of determining for Plan Years beginning on or
after January 1, 1998 the limitations under Section 5.07 and Minimum Employer
Contributions under Section 12.03(a), Statutory Compensation under this
subsection shall be increased by the amount of Elective Deferrals under this
Plan and any other elective contributions or deferrals made by an Employer or
Related Company on behalf of an Employee that excluded from the Participant’s
income by Section 125, Section 132(f), Section 402(e)(3), Section 402(h)(1)(B),
Section 403(b), Section 408(p)(2)(A)(i) or Section 457 of the Code.

(3) Except for purposes of determining Highly Compensated Employees under
Section 2.28, Key Employees under Section 12.02(d), and the limitations under
Section 5.07, Statutory Compensation will not exceed the Compensation Limit.

2.14 “Compensation Limit” means $200,000 (for 2002), as adjusted for increases
in the cost-of-living in accordance with Section 401(a)(17)(B) of the Code. The
cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning in such calendar year. If a determination period
consists of fewer than 12 months, the annual Compensation Limit is an amount
equal to the otherwise applicable annual Compensation Limit multiplied by a
fraction, the numerator of which is the number of months in the short
determination period, and the denominator of which is 12.

2.15 “Disability” or “Disabled” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous or indefinite period of at least twelve (12) months, and which is
substantiated by proof of disability satisfactory to the Plan Administrator
(which proof shall include a written statement of licensed physician or other
appropriate medical care provider appointed or approved by the Employer).

2.16 “Dollar Limit” has the meaning defined for such term in Section 5.01.

2.17 “Effective Date” means January 1, 2008, the effective date of this
amendment and restatement. The original effective date of the Plan was June 16,
1964.

2.18 “Elective Deferrals” means the contributions made by an Employer to the
Trustee on behalf of an Active Participant attributable to reductions in the
Participant’s Compensation pursuant to a Salary Reduction Agreement in
accordance with Section 4.01.

 

-5-



--------------------------------------------------------------------------------

2.19 “Eligible Employee” means (i) any Employee who is employed by an Employer
and paid through the U.S. payroll system of the Employer, including an Employee
transferred from the United States to work outside the United States but
retained on the U.S. payroll system of the Employer, and (ii) any Employee who
is employed by a non-U.S. Employer whose salary and wages are not paid through
the U.S. payroll system but who is considered to be a considered to be a U.S.
expatriate employee under such Employer’s employment and personnel policies (a
“U.S. Expatriate Employee”), but excluding:

(a) Union Employees. Any Employee who is a member of a collective bargaining
unit of employees represented by a collective bargaining agent with which an
Employer or a Related Company has a bargaining agreement, unless that agreement
requires inclusion of the Employee in this Plan.

(b) Nonresident Aliens. Any Employee who (i) (A) is neither a citizen nor
resident of the United States or (B) is first employed by an Employer or Related
Company outside the United States other than as a U.S. Expatriate Employee, and
(ii) receives no earned income (within the meaning at Section 911(d)(2) of the
Code) from the Employer or a Related Company from sources within the United
States (within the meaning of Section 861(a)(3) of the Code).

(c) Leased Employees. Any individual who is classified by the Employer at the
relevant time as a Leased Employee (defined below), even if such person is
subsequently determined to be, or to have been, a common-law employee of an
Employer. For this purpose “Leased Employee” means a person who is not an
employee of a recipient and who provides services to the recipient if:

(1) such services are provided pursuant to an agreement between the recipient
and any other person,

(2) such person has performed such services for the recipient (or for the
recipient and related persons) on a substantially full-time basis for a period
of a least 1 year, and

(3) such services are performed under the primary direction and control of the
recipient.

(d) Independent Contractors. Any individual who is classified by the Employer at
the relevant time as an independent contractor, even if such person is
subsequently determined to be, or to have been, a common-law employee of an
Employer.

(e) Field Employees. For Plan Years ending on or before December 31, 2000, any
Field Employee who at the relevant time has not yet qualified as a Traveler.

(f) Part-Time and Temporary Workers. Any Employee who is not classified by the
Employer at the relevant time as either a regular full-time or regular part-time
employee. For this purpose an eligible “regular part-time employee” must have a
normal

 

-6-



--------------------------------------------------------------------------------

scheduled work week of at least 20 Hours of Service or actually perform more
than 1,000 Hours of Service in the 12-month period measured from the date he or
she first performs an Hour of Service or in any Plan Year ending after that
date. A temporary or summer employee shall not be an Eligible Employee.

2.20 “Employee” means any common law employee of an Employer or a Related
Company, and any leased employee (within the meaning of Section 414(n)(2) of the
Code) of an Employer or any Related Company.

2.21 “Employer” or “Employers” means the Company and any Related Company which
has adopted the Plan pursuant to Section 13.01.

2.22 “Employer Stock” means Company Stock, and stock of a Participant’s former
employer accumulated in an account for the Participant under a Transferor Plan
that is maintained as an Inactive Account under this Plan.

2.23 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.24 “Field Employee” means an employee of an Employer or a Related Company, who
is paid on an hourly basis from the “field payroll”, and whose duties consist of
transient construction or related services performed on-site in the field and
not at a permanent office, manufacturing or warehouse facility of the Employer
or a Related Company.

2.25 “Forfeiture” means the portion of a Participant’s Accrued Benefit that is
forfeited as provided in Sections 4.10, 5.01, 5.02(c), or 13.04.

2.26 “Former Plan” means this Plan, then known as the CBI 401(k) Pay Deferral
Plan, as in effect immediately before the Effective Date of this amendment and
restatement, and including, to the extent relevant for administering this Plan,
the Hourly Plan.

2.27 “Hardship” means an immediate and heavy financial need of the Participant
on account of:

(a) Medical Expenses. Expenses for medical care described in Section 213(d) of
the Code previously incurred by the Participant, the Participant’s Spouse, any
dependents of the Participant (as defined in Section 152 of the Code), or the
Participant’s Beneficiary or amounts necessary for these persons to obtain
medical care described in Section 213(d) of the Code.

(b) Home Purchase. Costs directly related to the purchase of a principal
residence for the Participant (excluding mortgage payments).

(c) Educational Expenses. Payment of tuition, related educational fees and room
and board expenses for the next 12 months of post-secondary education for the
Participant, the Participant’s Spouse, the Participant’s children, any
dependents of the Participant (as defined in Section 152 of the Code), or the
Participant’s Beneficiary.

 

-7-



--------------------------------------------------------------------------------

(d) Prevention of Eviction or Foreclosure. Payments necessary to prevent the
eviction of the Participant from his or her principal residence or foreclosure
on the mortgage of the Participant’s principal residence.

(e) Home Damage Repair. Repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income), to the extent creating an immediate and heavy financial need on
the basis of all the relevant facts and circumstances.

(f) Funeral. Payments for burial or funeral expenses for the Participant’s
deceased parents, spouse, children, dependents (as defined in Section 152 of the
Code, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code),
or the Participant’s deceased Beneficiary.

(g) Other Deemed Hardship Events Designated by the Internal Revenue Service.
Such other events, if any, that are designated by the Internal Revenue Service
as constituting deemed immediate and heavy financial needs in regulations,
revenue rulings, notices, or other documents of general applicability.

2.28 “Highly Compensated Employee” means, for any Plan Year, any individual who
is an Employee described in subsection (a) or (b) below, or who is a former
Employee described in subsection (c) below:

(a) An Employee who at any time during the current Plan Year or the preceding
Plan Year is a more than five percent (5%) owner (or is considered as owning
more than five percent (5%) within the meaning of Section 318 of the Code) of
the Employer or a Related Company (“5% Owner”).

(b) An Employee who received Statutory Compensation during the preceding Plan
Year in excess of $80,000 (as adjusted in accordance with regulations and
rulings under Section 414(q) of the Code), and is in the group consisting of the
top twenty percent (20%) of the total number of persons employed by the Employer
and Related Companies when ranked on the basis of Statutory Compensation paid
during the preceding Plan Year, provided, however, that, for purposes of
determining the total number of persons employed by the Employer and Related
Companies, the following Employees shall be excluded:

(i) Employees who have not completed an aggregate of six (6) months of service
during the preceding Plan Year,

(ii) Employees who work less than seventeen and one-half (17 1/2) hours per week
for 50% or more of the total weeks worked by such employees during the preceding
Plan Year,

(iii) Employees who normally work during not more than six (6) months during any
year,

 

-8-



--------------------------------------------------------------------------------

(iv) Employees who have not attained age twenty-one (21) by the end of the
preceding Plan Year,

(v) Employees who are nonresident aliens and who receive no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer or
Related Companies which constitutes income during the preceding Plan Year from
sources within the United States (within the meaning of Section 861(a)(3) of the
Code), and

(vi) Except to the extent provided in regulations prescribed by the Secretary of
the Treasury, Employees who are members of a collective bargaining unit
represented by a collective bargaining agent with which an Employer or Related
Company has or has had a bargaining agreement.

(c) A former Employee of an Employer or any Related Company if such former
Employee was a Highly Compensated Employee at the time he or she had a
Termination of Employment, or at any time after he or she attains age 55. For
purposes of this subsection, (i) an Employee who performs no services for the
Employer or a Related Company during a Plan Year (for example, an Employee who
is on an Authorized Leave of Absence throughout the Plan Year) shall be treated
as having had a Termination of Employment in the Plan Year in which he last
performed services for the Employer or a Related Company and (ii) an Employee
who performs services for the Employer or a Related Company during a Plan Year
shall nevertheless be deemed to have had a Termination of Employment (solely for
purposes of determining whether such Employee is a Highly Compensated Employee
for any period after he or she has an actual Termination of Employment) if
(1) in a Plan Year prior to his or her attainment of age 55, the Employee
receives Statutory Compensation in an amount less than 50% of his or her average
annual Statutory Compensation for the three consecutive calendar years preceding
such Plan Year during which his or her Statutory Compensation was the greatest
(or the total period of the Employee’s service with the Employer and Related
Companies, if less), and (2) after such Plan Year in which the Employee is
deemed to have had a Termination of Employment and before the Plan Year in which
the Employee has an actual Termination of Employment, the Employee’s services
for and Compensation from the Employer and Related Companies do not increase
significantly.

2.29 “Hour of Service” means each hour for which an Employee is paid, or
entitled to payment, by an Employer or a Related Company:

(a) for the performance of duties;

(b) on account of a period of time during which no duties were performed;
provided, however, that (i) no more than 501 Hours of Service shall be credited
for any single continuous period during which an Employee performs no duties,
and (ii) no Hours of Service shall be credited for payments made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws, or for
reimbursement of medical expenses; and

 

-9-



--------------------------------------------------------------------------------

(c) for which back pay, irrespective of mitigation of damages, is awarded or
agreed to by the Employer or Related Company; provided, however, that (i) no
more than 501 Hours of Service shall be credited for any single continuous
period of time during which the Employee did not or would not have performed
duties, and (ii) Hours of Service credited under (a) or (b) shall not also be
credited under (c).

The determination of Hours of Service for reasons other than the performance of
duties shall be determined in accordance with the provisions of Labor Department
Regulations Section 2530.200b-2(b), and Hours of Service shall be credited to
computation periods in accordance with the provisions of Labor Department
Regulations Section 2530.200b-2(c).

2.30 “Hourly Plan” means the CBI Hourly Employees’ Savings Plan as in effect
immediately prior to the Effective Date.

2.31 “Inactive Account” means an separate Account maintained under this Plan
(including any account transferred from a Transferor Plan) to which no further
Elective Deferrals, Matching Contributions, Company Contributions, Travelers
Contributions or Rollover Contributions are currently allocated, but which the
Plan Administrator in its discretion maintains as a separate Account to reflect
any special vesting schedule applicable to the Account, any special distribution
options required or permitted for such Account, and any other special benefits,
rights or features pertaining to such Account. Schedule 1 sets forth the
Accounts, including Inactive Accounts (and their vesting schedules, special
distribution options, and other salient benefits, rights and features)
maintained under this Plan from time to time.

2.32 “Investment Committee” means the committee appointed by the Company
pursuant to Section 6.06 to act on behalf of the Company with respect to the
investment of Plan assets.

2.33 “Investment Fund” means each pooled or commingled investment fund or
investment arrangement designated or authorized by the Investment Committee
pursuant to Section 6.07 from among (i) regulated investment companies
registered under the Investment Company Act of 1940; (ii) common trust funds or
collective investment funds qualified under Sections 401 and 501 of the Code;
(iii) a discount brokerage account provided by a brokerage firm that is a member
of NASD/SIPC designated or authorized by the Investment Committee to provide
individually directed accounts for purposes of this Plan; (iv) any other funding
vehicle (including, but not limited to, a limited partnership); (v) the Company
Stock Fund; (vi) any other fund for the holding of other Employer Stock
maintained in connection with an Inactive Account transferred from a Transferor
Plan, and (vii) for former participants in the Hourly Plan, guaranteed
investment contracts issued by Principal Mutual Life Insurance Company. Solely
for the purpose of segregating notes representing loans to a Participant under
Section 7.02, the Trustee and Plan Administrator shall hold such notes as a
separate Investment Fund pursuant to Section 7.02(f).

2.34 “Investment Manager” means a person who has acknowledged in writing that
he, she or it is a fiduciary with respect to this Plan and who (i) is registered
as an investment adviser under the Investment Advisers Act of 1940 (the “Act”),
or (ii) is not registered as an investment adviser under such Act by reason of
paragraph (1) of Section 203(A) of such Act but is

 

-10-



--------------------------------------------------------------------------------

registered as an investment adviser under the laws of the state in which such
person maintains his, her or its principal office and place of business, and
who, at the time such person last filed with such state the most recent the
registration form required to maintain such person’s registration under the laws
of such state also filed a copy of such form with the Secretary of Labor, or
(iii) is a bank as defined in the Act, or (iv) is an insurance company qualified
to perform investment management or investment advisory services under the laws
of more than one state.

2.35 “Matching Contributions” means the contributions made from time to time by
an Employer to the Trustee in accordance with Section 4.02.

2.36 “Maternity or Paternity Leave” means an absence from work (i) by reason of
pregnancy of the individual; (ii) by reason of a birth of a child of the
individual; (iii) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual; or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Participant shall give the Plan Administrator such
timely information as the Plan Administrator may reasonably require to establish
that the absence from work is for one of the foregoing reasons and to establish
the number of days for which there was such an absence.

2.37 “Normal Retirement Date” means the date on which the Participant attains
age 65.

2.38 “Participant” means a current or former Eligible Employee participating in
the Plan as provided in Article III.

2.39 “Period of Severance” means the period of time from the earliest of (i) an
Employee’s Termination of Employment, or (ii) the first anniversary of an
Employee’s first absence from work for any reason other than a Termination of
Employment, until the date the Employee is credited with an Hour of Service upon
reemployment by or return to service with an Employer or a Related Company.
However if one of the reasons for an Employee’s Termination of Employment or
other absence was Maternity or Paternity Leave, the Period of Severance shall
not include the first year that would otherwise be included in that Period of
Severance.

2.40 “Plan” means this Chicago Bridge & Iron Savings Plan as set forth in this
document and as from time to time amended; including, for periods prior to the
Effective Date, the Former Plan.

2.41 “Plan Administrator” means the person appointed by the Company in
accordance with Section 9.01 to serve as the plan administrator within the
meaning of Section 414(g) of the Code and as the administrator within the
meaning of Section 3(16)(A) of ERISA.

2.42 “Plan Year” means the calendar year.

2.43 “QMAC” means the qualified matching contribution made from time to time by
an Employer to the Trustee in accordance with Section 4.06

2.44 “Qualified Military Leave” means an absence due to service in the uniformed
services (as defined in chapter 43 of the United States Code) by any Employee
provided the

 

-11-



--------------------------------------------------------------------------------

Employee returns to employment with the Company or Related Employer with
re-employment rights provided by law.

2.45 “QNEC” means the qualified non-elective contribution made from time to time
by an Employer to the Trustee in accordance with Section 4.06.

2.46 “Reduction-in-Force Termination” means any permanent Termination of
Employment of an Employee initiated by the Company or any Related Company,
including any Termination of Employment caused by the sale by the Company or a
Related Company of an ownership interest in a Related Company or the assets of a
business or business segment, causing the sold Related Company, business or
business segment to cease being (or being part of) a Related Company, but
excluding:

(a) any Termination of Employment by Retirement, or by early retirement under
any retirement arrangement of an Employer applying to that Employee, elected by
the Employee before being given notice of any impending Termination of
Employment, or pursuant to an election under any special program of retirement
incentive offered by the Company or Related Employer prior to any notice of
impending Termination of Employment;

(b) any Termination of Employment by reason of Disability or death;

(c) any Authorized Leave of Absence;

(d) any Termination of Employment for or after “Cause,” as “Cause” is defined in
the Chicago Bridge & Iron Salaried Employee Severance Pay Plan as from time to
time in effect (the “Severance Plan”), whether or not the Severance Plan applies
to the Employee;

(e) any voluntary resignation by the Employee; or

(f) any event that is not a Termination of Employment as defined in
Section 2.55.

2.47 “Related Company” means a corporation, trade, or business however organized
(including any limited liability company) during the time that it and an
Employer are (i) members of a controlled group of corporations as defined in
Section 414(b) of the Code; (ii) under common control as defined in
Section 414(c) of the Code, (iii) members of an affiliated service group as
defined in Section 414(m) of the Code, or (iv) members of a group the members of
which are required to be aggregated pursuant to regulations under Section 414(o)
of the Code; provided, however, that for purposes of determining applying
Section 5.07, the standard of control under Sections 414(b) and 414(c) of the
Code (and thus also Company and Related Plans) shall be determined as provided
in Section 5.07(e).

2.48 “Related Plan” means any other defined contribution plan or any defined
benefit plan (as defined in Sections 414(i), (j) and (k) of the Code) maintained
by an Employer or a Related Company and intended to qualify under Section 401(a)
of the Code, respectively called a “Related Defined Contribution Plan” and
“Related Defined Benefit Plan.”

 

-12-



--------------------------------------------------------------------------------

2.49 “Required Distribution Date” means April 1 of the calendar year following
the later of (i) the calendar year in which the Participant attains age 70-1/2,
or (ii) the calendar year in which the Participant has a Termination of
Employment; provided, however, that this clause (ii) shall not apply (A) if the
Participant is a five percent (5%) owner (as determined under Code
Section 416(i)) of the Employer or a Related Company at any time during the Plan
Year ending with or within the calendar year in which he or she attains age
70-1/2, or (B) to a Participant who attained age 70-1/2 before January 1, 1999.

2.50 “Restricted Account” means an Inactive Account that is subject to the
survivor annuity requirements of Section 417 of the Code.

2.51 “Retirement” means a Termination of Employment on or after the date a
Participant (i) has attained age 55 and has completed 10 years of Service,
(ii) has completed 30 years of Service, or (iii) has attained his or her Normal
Retirement Date.

2.52 “Rollover Contribution” means a contribution made from time to time by an
Eligible Employee to the Trustee in accordance with Section 4.05 of the Plan
(i) from a qualified trust as described in Section 402(c) of the Code, an
annuity contract described in Section 403(b) of the Code or an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; or (ii) from an individual retirement account or
individual retirement annuity (“IRA”) as described in Section 408(d)(3) of the
Code if the sole source of contributions to such IRA was one or more rollover
contributions from a qualified trust described in Section 402(c) of the Code. A
Rollover Contribution shall include any direct transfer of an eligible rollover
distribution described in Section 401(a)(31) of the Code from a qualified trust,
annuity contract, eligible governmental plan or IRA described in the preceding
sentence.

2.53 “Salary Reduction Agreement” means the properly completed and executed form
provided by the Plan Administrator which has been filed by the Participant with
the Plan Administrator as provided in Section 4.01.

2.54 “Service” means the aggregate of all periods of employment of an Employee
by an Employer or Related Company (including periods of Authorized Leave of
Absence) measured from the date an Employee first performs an Hour of Service
upon employment or reemployment to the date of the Employee’s Termination of
Employment, but excluding any Period of Severance other than an Authorized Leave
of Absence; provided, however, that (i) an Employee shall not be credited with
more than 12 months of Service with respect to any single period of Authorized
Leave of Absence; and (ii) if an Employee who has a Termination of Employment is
reemployed by an Employer or a Related Company and performs an Hour of Service
before he or she incurs a one-year Period of Severance, such Termination of
Employment shall be disregarded and his or her Service shall be treated as
continuous through the date he or she resumes employment as an Employee. An
Employee shall receive credit for 1/12 of a year of Service for each full or
partial calendar month of Service. Service once credited under this Section
shall not be disregarded by reason of any subsequent Period of Severance; except
that if a Participant has five consecutive one-year Periods of Severance,
Service after such five-year period shall not be taken into account for purposes
of Section 4.10 in determining the nonforfeitable percentage of his or her
Accrued Benefit derived from Employer contributions

 

-13-



--------------------------------------------------------------------------------

which accrued before such five-year period. For purposes of determining whether
or to what extent a Participant’s Accounts transferred from a Transferor Plan
are vested and nonforfeitable under Section 4.11, Service of a Participant who
was a participant in a Transferor Plan shall include service with the
predecessor employer credited for vesting purposes under the Transferor Plan.
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to Qualified Military Leave shall be
provided in accordance with Section 414(u) of the Code, effective as of
December 12, 1994.

2.55 “Termination of Employment” occurs when for any reason ( other than a
layoff for lack of work with recall rights) an individual is no longer an
Employee of an Employer or any Related Company, except that

(a) If an individual incurs a layoff for lack of work with recall rights, a
Termination of Employment shall occur on the first anniversary of the date of
layoff, unless the individual has in the interim been recalled to employment
with the Employer or a Related Company.

(b) A Participant’s Elective Deferrals, QNECs, QMACs, and earnings attributable
to these contributions shall be distributed on account of the Participant’s
severance from employment satisfying the requirements of Section 401(k)(10) of
the Code and Treasury Regulations and rulings thereunder, all as in effect at
the time of such severance from employment, as determined in the sole discretion
of the Plan Administrator. However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.

2.56 “Transferor Plan” means an employee benefit plan that is qualified under
Section 401(a) of the Code and that transfers part or all of its assets and
liabilities to, or merges or consolidates into, this Plan in a trust-to-trust
transfer described in Section 414 (l) of the Code.

2.57 “Traveler” means a Field Employee who (i) has worked, within a twenty-six
week period, for the Employer or Related Company, in at least two separate
physical locations, one of which is no less than 50 miles from either the other
or from such Field Employee’s permanent residence; (ii) has worked during a
minimum of twenty weeks within a twelve-month period at least two separate
physical locations no less than 50 miles apart on projects consisting of
significant manufacturing, refining or processing plan repairs or renovations
(commonly known in the industry as “turnaround contracts”) or (iii) has worked
as a field superintendent, weld supervisor, safety supervisor, pusher or
non-destructive examination supervisor continuously for at least thirty calendar
days.

2.58 “Traveler Contributions” means the contributions for Plan Year’s ending on
or before December 31, 2000 made from time to time by an Employer to the Trustee
in accordance with Section 4.04.

2.59 “True-Up” Contributions” has the meaning defined for such term in
Section 4.02(d).

 

-14-



--------------------------------------------------------------------------------

2.60 “Trust” means the trust established under the Trust Agreement by which
contributions shall be received, held, invested and distributed to or for the
benefit of Participants and Beneficiaries.

2.61 “Trust Agreement” means the trust agreement dated December 31, 1996, by and
between the Company and T. Rowe Price Trust Company, a Maryland limited trust
company, as Trustee, and any amendments thereto or successor or supplemental
agreements

2.62 “Trust Fund” means any property, real or personal, received by the Trustee,
plus all income and gains and less losses, expenses and distributions chargeable
thereto.

2.63 “Trustee” means the corporation, bank, trust company, individual or
individuals who accept appointment as trustee to execute the duties of the
Trustee set forth in the Trust Agreement.

2.64 “Valuation Date” means the last business day of each calendar year and such
additional dates as the Plan Administrator shall deem appropriate. The Plan
Administrator may designate different additional Valuation Dates for different
Investment Funds and for different purposes under the Plan.

ARTICLE III

Participation

3.01 Participation.

(a) Each Eligible Employee who was a Participant in the Former Plan immediately
before the Effective Date shall continue as a Participant in the Plan from and
after the Effective Date.

(b) Except as provided in subsections (c) and (d), each other Eligible Employee
shall become a Participant on the first day on which he or she is an Eligible
Employee.

(c) An Eligible Employee who is a shop employee at the Clive, Provo or Warren
Shops or whose participation in this Plan is governed by a collective bargaining
agreement that provides for an Eligibility Period of Service (defined below)
shall become a Participant on the date he or she completes an Eligibility Period
of Service, if he or she is then employed by an Employer as an Eligible
Employee. If he or she is not then employed by an Employer as an Eligible
Employee on such date he or she shall become a Participant on the first day
thereafter that he or she is an employed by an Employer as an Eligible Employee,
unless he or she had a Period of Severance of at least five consecutive years
before again becoming an Eligible Employee; in which case he or she will not
become a Participant until the date he or she completes an new Eligibility
Period of Service under this subsection after the Period of Severance. For
purposes of this subsection an “Eligibility Period of Service” is a one-year
period beginning on the date the Employee first completes an Hour of Service
(determined without regard to whether

 

-15-



--------------------------------------------------------------------------------

the Employee is an Eligible Employee on the first or last day of such period or
the number of Hours of Service in such Period).

(d) An Eligible Employee who was an employee of ABB Lummus Global Inc. when such
company was acquired shall become a Participant (i) for purposes of making
Elective Deferrals (and receiving an allocation of Matching Contributions) on
January 1, 2008; and (ii) for all other purposes of this Plan on the first day
on which he or she is an Eligible Employee. An Eligible Employee who was an
employee of ABB Lummus Global Inc. shall be deemed to be an Active Employee, as
defined in Section 2.04(iii), for purposes of receiving a Company Contributions
under Section 4.03 for the Plan Year ending December 31, 2007.

3.02 Duration of Participation. An Eligible Employee who becomes a Participant
shall continue to be a Participant until the later of (i) his or her Termination
of Employment, or (ii) the distribution of his or her entire vested Accrued
Benefit from the Plan.

3.03 Participation Upon Re-Employment. A Participant who has a Termination of
Employment, and thereafter resumes employment with an Employer as an Eligible
Employee shall again become a Participant immediately upon becoming an Eligible
Employee. An Eligible Employee described in Section 3.01(c) who has a
Termination of Employment before becoming a Participant and thereafter resumes
employment with an Employer as an Eligible Employee shall again become a
Participant in accordance with Section 3.01.

3.04 Participation Forms. A Participant shall not be eligible to make Elective
Deferrals (or to receive an allocation of Matching Contributions) until the
effective date of his or her Salary Reduction Agreement as determined under
Section 4.01(c). A Participant shall execute and deliver to the Plan
Administrator a Beneficiary designation and an investment election, on such form
or forms provided or permitted by the Plan Administrator, and in such manner, as
the Plan Administrator may prescribe.

ARTICLE IV

Contributions and Vesting

4.01 Elective Deferrals.

(a) General. Each Active Participant may elect to make Elective Deferrals from
his or her Compensation at least annually during any Plan Year and at such other
times as the Plan Administrator may prescribe by executing and filing an
appropriately completed Salary Reduction Agreement with the Plan Administrator
on such form or forms provided or permitted by the Plan Administrator and in
such manner as the Plan Administrator may prescribe. The Salary Reduction
Agreement shall specify the percentage of Compensation to be contributed to the
Plan as Elective Deferrals. That percentage shall not be more than the maximum
percentage for Elective Deferrals prescribed by the Plan Administrator from time
to time uniformly applicable to all Participants and effective from and after
the date prescribed. The Employer shall reduce each Participant’s Compensation
by, and contribute to the Trust as Elective Deferrals on

 

-16-



--------------------------------------------------------------------------------

behalf of such Participant, the amount (if any) by which the Compensation
available to the Participant (after applicable deductions) has been reduced
under such Participant’s Salary Reduction Agreement. A Participant’s Salary
Reduction Agreement shall continue in effect, subject to subsection (e) below,
notwithstanding any change in his or her Compensation, until he or she changes
or revokes his or her Salary Reduction Agreement.

(b) Changes of Salary Reduction Agreements. A Participant may change his or her
rate of Elective Deferrals by executing and filing a new Salary Reduction
Agreement with the Plan Administrator on such form provided or permitted by the
Plan Administrator and in such manner as the Plan Administrator may prescribe.

(c) Effective Date of Salary Reduction Agreement. A Salary Reduction Agreement
or a change thereof shall apply solely to Compensation not yet paid or payable
as of the date such new or changed Salary Reduction Agreement is filed with the
Plan Administrator. Subject to the foregoing requirement, a Salary Reduction
Agreement or change thereof shall take effect on the first day of the payroll
period as of which the start or change of the Participant’s Elective Deferrals
is administratively practicable (determined under procedures established by the
Plan Administrator) after the Participant has executed and filed an initial or
changed Salary Reduction Agreement with the Plan Administrator as provided in
subsection (a) or (b) of this Section 4.01.

(d) Revocations of Salary Reduction Agreements. A Participant may revoke a
Salary Reduction Agreement with respect to Compensation not paid or payable as
of the date of such revocation by executing and filing a revocation of such
Salary Reduction Agreement on such form provided or permitted by the Plan
Administrator and in such manner as the Plan Administrator may prescribe.
Revocation of a Salary Reduction Agreement shall take effect on the first day of
the payroll period as of which implementing the revocation is administratively
practicable (determined under procedures established by the Plan Administrator)
after the Participant has executed and filed such revocation with the Plan
Administrator. A Participant’s Salary Reduction Agreement shall become
ineffective upon his or her ceasing to be an Active Participant. But the
Participant may make a new Salary Reduction Agreement in accordance with
subsection (a) upon again becoming an Active Participant.

(e) Other Reductions and Limitations. Elective Deferrals shall not exceed the
lowest maximum amount permitted by Article V. Notwithstanding anything in a
Salary Reduction Agreement, the Plan Administrator may reduce the Elective
Deferrals and amend the Salary Reduction Agreement of any Participant to prevent
a reasonably anticipated violation of the limitations of Section 5.07, and may
reduce the Elective Deferrals and Salary Reduction Agreement of any Participant
who is a Highly Compensated Employee to prevent a reasonably anticipated
violation of the limitations of Sections 5.01 or 5.02. If a Participant receives
a Hardship distribution pursuant to Section 7.01, his or her Salary Reduction
Agreement shall be suspended in accordance with Section 7.01(b)(4). The Plan
Administrator may, in its discretion, impose such additional rules, regulations
and limitations on the amount of Elective Deferrals that may be elected,
including limitations on the amount of Elective Deferrals that an Active

 

-17-



--------------------------------------------------------------------------------

Participant may elect for each payroll period to a pro-rata portion of the
Dollar Limit, and limitations on the amount of Elective Deferrals that a Highly
Compensated Employee may elect, to ensure that the limitations of Article V are
not exceeded.

(f) Time for Contributing Elective Deferrals. For each payroll period during a
Plan Year, each Employer shall pay the Elective Deferrals of Participants who
are its Employees over to the Trustee as of, or as soon as reasonably possible
after, the date such amount would otherwise have been paid to the Participant in
cash; but not earlier (except as required by bona fide administrative
considerations) than the date that the Participant performs the services with
respect to which the contribution is made (or the date such amount would
otherwise have been paid to the Participant in cash, if earlier), and not later
than the 15th business day of the month following the month in which such amount
would otherwise have been paid to the Participant in cash.

(g) Allocation of Elective Deferrals. Elective Deferrals shall be allocated to
the Employee 401(k) Account of each Participant on whose behalf such Elective
Deferrals were made.

4.02 Matching Contributions.

(a) General. Subject to Sections 11.01, 11.02 and 11.04, for each Plan Year,
each Employer shall contribute on behalf of each Participant employed by the
Employer on whose behalf Elective Deferrals are made, an amount equal to one
hundred percent (100%) of so much of the Participant’s Elective Deferrals for
the Plan Year as do not exceed three percent (3%) of the Participant’s
Compensation for the Plan Year, or such larger or smaller percentages as each
Employer may determine uniformly for the Participants who are its Employees. An
Employer may change such percentages from time to time during the Plan Year,
provided that the Employer may not retroactively decrease the percentages of its
Matching Contributions or the percentage of Elective Deferrals subject to
Matching Contributions.

(b) Time for Contributing Matching Contributions. Matching contributions shall
be determined and made, on the basis of Elective Deferrals, for each payroll
period, subject to the subsection (d) below. However the Employer may pay its
Matching Contributions over to the Trustee at any time not later than the due
date for the filing of the federal income tax return (including any extensions)
of the Employer for the tax year during which occurs the last day of the Plan
Year containing the last day of such payroll period.

(c) Allocation of Matching Contributions. Matching Contributions shall be
allocated to the Company Matching Account of each Participant on whose behalf
such Matching Contributions were made; provided, however, that effective
January 1, 2001, a Participant’s Company Matching Account as of December 31,
2000 shall become an Inactive Account for pre-2001 Matching Contributions
(including accumulated and future earnings thereon), as indicated in Schedule 1,
and a new Company Matching Account shall be established for each such
Participant as of January 1, 2001.

 

-18-



--------------------------------------------------------------------------------

(d) True-Up Contributions. As of the last day of each Plan Year, the applicable
Matching Contributions formula under subsection (a) shall be applied to the
total of the Participant’s Elective Deferrals for the Plan Year then ending, and
each Employer shall contribute (within the time specified by subsection (b)), on
behalf of each Participant on whose behalf Elective Deferrals are made, the
amount, if any (the “True-Up Contribution”), by which the total Matching
Contributions so required exceed the actual Matching Contributions previously
determined on the basis of payroll periods for such Active Participant during
the course of the Plan Year. If an Employer has changed its determination of
percentages for its matching contribution formula during the Plan Year, the
amount of the True-Up Contribution shall be determined separately for each
portion of a Plan Year during which a given matching contribution formula was in
effect.

4.03 Company Contributions.

(a) General. Subject to Sections 11.01, 11.02 and 11.04, for each Plan Year for
which the Company elects in its sole discretion for Employers to make a Company
Contribution, each Employer shall make a Company Contribution for each Active
Participant employed by the Employer (other than, for Plan Years ending on or
before December 31, 2000, a Traveler entitled to an allocation of Traveler
Contributions pursuant to Section 4.04) who is an Employee on the last day of
the Plan Year or had a Termination of Employment during the Plan Year by reason
of Retirement, Disability, death or a Reduction-in-Force Termination. The Amount
of the Company Contribution shall be (i) a percentage, determined by the Company
in its discretion and uniformly applicable to all such Active Participants that
is not less than five percent (5%), and not more than twelve percent (12%), or
such larger or smaller percentage as each Employer may determine in its
discretion and make uniformly applicable to all Active Participants employed by
it, of (ii) the Compensation of each Active Participant for the portion of the
Plan Year during which the Participant is an Active Participant (other than such
a Traveler). If an Employer has changed its determination of the percentage of
its Company Contribution during the Plan Year, the amount of the Company
Contribution shall be determined separately for each portion of a Plan Year
during which a given percentage was in effect.

(b) Time for Company Contributions. For each Plan Year, each Employer shall pay
its Company Contributions over to the Trustee not later than the due date for
the filing of the federal income tax return (including any extensions) of the
Employer for the tax year during which the last day of such Plan Year occurs.

(c) Allocation of Company Contributions. Company Contributions shall be
allocated to the Company Contribution Account of each Active Participant
eligible for such allocation under subsection (a) in the same ratio that the
eligible Compensation of such Active Participant bears to the total eligible
Compensation of all Active Participants.

4.04 Traveler Contributions.

(a) Traveler Contributions. Subject to Sections 11.01, 11.02 and 11.04, for each
Plan Year ending on or before December 31, 2000, for which the Company elects to

 

-19-



--------------------------------------------------------------------------------

make a Company Contribution, each Employer shall contribute for each Active
Employee employed by the Employer who is a Traveler an amount equal to (i) one
dollar ($1.00) for each Hour of Service performed by a Traveler (as a Traveler)
described in clauses (i) or (ii) of Section 2.57, during the Plan Year, and
(ii) five percent (5%) of the Compensation of a Traveler (as a Traveler)
described in clause (iii) of Section 2.57 for the Plan Year.

(b) Time for Traveler Contributions. Each Employee shall pay over to the Trustee
the Traveler Contribution for each Plan Year not later than the due date for the
filing of the federal income tax return (including extensions) of the Employer
for the tax year during which the last day of such Plan Year occurs.

(c) Allocation of Traveler Contributions. Traveler Contributions shall be
allocated to the Travelers Benefit Account of each Traveler eligible for such
allocation under subsection (a) in the amount specified for such Traveler in
subsection (a).

4.05 Rollover Contributions into the Plan. At the request of any Eligible
Employee the Plan Administrator shall direct the Trustee to accept a Rollover
Contribution on behalf of the Eligible Employee. A Rollover Contribution shall
be held in the Prior Plan and Rollovers Account for the Eligible Employee. If
the Rollover Contribution includes amounts that would not be includible in gross
income (except as provided by Sections 402(c), 403(a)(4), 403(b)(8) and
457(e)(16) of the Code) if not transferred as an Rollover Contribution, the Plan
Administrator shall separately account for the portion of the Rollover
Contribution which is so includible in gross income and the portion of such
Rollover Contribution which is not so includible. Each Rollover Contribution
shall be made in cash, in notes representing a loan to the Participant from a
qualified trust under provisions of such qualified trust similar to
Section 7.02, or in property (which may be stock or securities issued by the
former employer) acceptable to the Trustee in its sole discretion for purposes
of this Plan. Prior to accepting a Rollover Contribution, the Plan Administrator
may require that the Eligible Employee who wants to make the Rollover
Contribution shall provide evidence reasonably satisfactory to the Plan
Administrator that such Contribution qualifies as a Rollover Contribution.
Acceptance of a Rollover Contribution shall not in any manner guarantee the
result of such contribution under any tax laws; and neither the Company, the
Investment Committee, any Employer, the Plan Administrator, the Trustee nor any
Investment Manager, shall be responsible for such tax results. If the Plan
Administrator determines after any Rollover Contribution that such contribution
did not in fact qualify as a Rollover Contribution, the amount of the Rollover
Contribution, increased by income and gains and reduced (but not below zero) by
losses and expenses, shall be returned to the Eligible Employee.

4.06 Special Contributions; QNECs and QMACs.

(a) QNECs and QMACs. For each Plan Year, the Company may elect to have the
Company and the other Employers make a special contribution in such amount (if
any) as the Company may determine as QNECs and/or QMACs. In any Plan Year in
which the Company elects to have such a QNEC or QMAC made, each Employer shall
contribute a fractional portion of the QNEC or QMAC in such amount as the
Company shall determine to be appropriate in the circumstances.

 

-20-



--------------------------------------------------------------------------------

(b) Time for QNECs or QMACs. Each Employer shall pay its QNECs or QMACs for a
Plan Year over to the Trustee not later than the last day of the following Plan
Year; provided, however, that if the Employer intends to deduct such QNEC or
QMAC in the tax year in which the last day of the Plan Year for which such QNEC
or QMAC was made occurs, the Employer shall pay its QNEC or QMAC over to the
Trustee on or before the due date for the filing of the federal income tax
return (including any extensions) of the Employer for such tax year.

(c) Allocation of QNECs or QMACs. As of the last day of each Plan Year, any
QNECs or QMACs made to the Plan for the Plan Year shall be allocated to the
Employee 401(k) Account of each Designated Participant (as defined below) who is
an Active Participant, as determined by the Company in its discretion, in
whichever one or more of the following methods as the Company shall determine:

(i) Compensation-Based QNEC.

(A) Compensation-based QNECs may be allocated to the Employee 401(k) Account of
each Designated Participant who has Compensation not in excess of an amount
specified by the Company in the ratio that such Participant’s Compensation for
the Plan Year bears to the total Compensation of all such Participants for the
Plan Year.

(B) Compensation-based QNECs may be allocated to the Employee 401(k) Account of
each Designated Participant who has Compensation not in excess of an amount
specified by the Company in the ratio that such Participant’s Compensation for
the Plan Year bears to the total Compensation of all such Participants for the
Plan Year.

(C) A Section 415-based QNEC may be allocated to the Employee 401(k) Account of
each Designated Participant in an amount that maximizes each such Participant’s
annual additions under Code Section 415(c) of the code.

(ii) Per Capita-Based QNEC. A per capita-based QNEC may be allocated to the
Employee 401(k) Account of each Designated Participant in an amount equal to the
total per capita-based QNEC divided by the total number of such Participants for
the Plan Year.

(iii) Section 401(k)-Based QMAC. A Section 401(k)-based QMAC may be allocated to
the Employee 401(k) Account of each Designated Participant in the ratio that the
amount of Elective Deferrals made to the Plan for such Plan Year on behalf of
such Participant bears to the total amount of Elective Deferrals made to the
Plan for such Plan Year on behalf of all such Participants, based on Elective
Deferrals up to a specified percentage or dollar amount of Compensation, as
determined by the Plan Administration.

 

-21-



--------------------------------------------------------------------------------

(d) Limitation on Allocation of QNECs and QMACs. Notwithstanding subsection
(c) above, QNECs and QMACs shall not be allocated to the Employee 401(k) Account
of any Designated Participant in an amount in excess of (i) the Participant’s
Statutory Compensation, multiplied by (ii) the greater of (A) 5%, or (B) the
Plan’s Representative Contribution Rate. For this purpose the Plan’s
Representative Contribution Rate is the lowest Applicable Contribution Rate of
any eligible Participant who is not a Highly Compensated Employee (“NHCE”)
within a group of NHCEs that that consists of half of all eligible NHCEs for the
Plan Year (or, if greater, the lowest Applicable Contribution Rate of any
eligible employee who is employed on the last day of the Plan Year. For this
purpose the Applicable Contribution Rate for an eligible NHCE is the sum of the
QMACs and QNECs for the eligible NHCE for the Plan Year, divided by the eligible
NHCE’s Statutory Compensation for the same period. Notwithstanding the foregoing
provisions of this subsection (d), QNECs and QMACs that are made in connection
with an Employer’s obligations under the Davis-Beacon Act, the Public Service
Contract Act of 1965, or similar legislation may be allocated to the Employee
401(k) Account of a NHCE to the extent that such contributions do not exceed 10%
of such NHCE’s Statutory Compensation.

The limitations of this subsection (d) shall be applied separately to QNECs and
QMACs; but QNECs taken into account in applying the limitations of Section 5.03
(including the related determination of the Representative Contribution Rate)
shall not be taken into account in applying the limitations of Section 5.02
(including the related determination of the Representative Contribution Rate);
and similarly QMACs taken into account in applying the limitations of
Section 5.02 (including the related determination of the Representative
Contribution Rate) shall not be taken in to account in applying the limitations
of Section 5.03 (including the related determination of the Representative
Contribution Rate).

(e) Definition of Designated Participant. With respect to any QNEC or QMAC, a
Designated Participant is a Participant who is not a Highly Compensated Employee
for the Plan Year and who is designated by the Plan Administrator on the basis
of any one or more of the following:

(i) such Participant’s level of Compensation;

(ii) such Participant’s employment on the last day of the Plan Year;

(iii) such Participant’s completion of a Year of Vesting Service;

(iv) such Participant’s making of a Salary Reduction Agreement Election; or

(v) such Participant’s job classification that satisfies the nondiscriminatory
classification test.

4.07 Crediting of Contributions. Contributions to be allocated to a
Participant’s Account shall be credited to such Account (and available for
Participant direction of investment

 

-22-



--------------------------------------------------------------------------------

pursuant to Section 6.08(a) and loans, withdrawals and benefits pursuant to
Articles VII and VIII) on or as soon as reasonably practicable (under procedures
established or approved by the Plan Administrator) after the contributions (and
a reconciliation of the contributions to Participants’ Accounts) are actually
received by the Trustee from time to time during or after the Plan Year.
However, for purposes of determining the Accrued Benefit to which a Participant
is entitled, contributions made or to be made for a particular Plan Year but
credited under this Section after the last day of such Plan Year shall
nevertheless be deemed made and allocated on such last day of such Plan Year.

4.08 Determination and Amount of Employer Contributions. Subject to the
Company’s determination of the rate (if any) of Company Contributions pursuant
to Section 4.03, the Plan Administrator shall determine the amount of any
contribution to be made by the Company and each Employer hereunder. In making
such determination, the Plan Administrator shall be entitled to rely upon the
estimates of Compensation made by the accounting officers of each respective
Employer with respect to the Employees of that Employer. Such determination
shall be binding on all Participants, all Employers, and the Trustee. Under no
circumstances shall any Participant or Beneficiary have any right to examine the
books and records of any Employer.

4.09 Condition on Company Contributions. All contributions of Elective
Deferrals, Matching Contributions, Company Contributions, Traveler
Contributions, QNECs or QMACs by the Company or any other Employer under this
Plan are hereby expressly conditioned upon their being deductible for federal
income tax purposes under Section 404 of the Code; and notwithstanding anything
else in the Plan shall not exceed the amount so deductible.

4.10 Form of Company Contributions. Contributions of the Company or any other
Employer under this Plan shall be in the form of cash if they are (i) Elective
Deferrals, (ii) Company Contributions to the extent not in excess of 5% of the
Compensation of Participants entitled to an allocation of such Company
Contributions, or (iii) Traveler Contributions. All other contributions of the
Company or any other Employer under this Plan (including that portion of any
Company Contributions in excess of 5% of the Compensation of Participants
entitled to an allocation of such Company Contributions) may in the discretion
of the Company be made in cash, in Company Stock that is a qualifying employer
security (as defined in Section 407(d)(5) of ERISA), or in other property
acceptable to the Trustee in its sole discretion.

4.11 Vesting.

(a) Vesting Upon Normal Retirement Date, Death or Disability. A Participant’s
Accrued Benefit shall be fully vested and nonforfeitable if and when the
Participant attains his or her Normal Retirement Date, dies or becomes Disabled
on or before the date he or she has a Termination of Employment, or incurs a
Termination of Employment by reason of a Reduction-In-Force Termination.

(b) Fully Vested Accounts. A Participant’s Accrued Benefit shall be fully vested
and nonforfeitable at all times to the extent represented by the balance of his
or her Employee 401(k) Account, Travelers Benefit Account, and Rollover Account.

 

-23-



--------------------------------------------------------------------------------

(c) Other Termination. Except as provided in subsection (a):

(1) The vested and nonforfeitable portion of a Participant’s Accrued Benefit
attributable to the subaccount in his or her Company Contribution Account for
Company Contributions for Plan Years beginning before January 1, 2007, shall be
the percentage of such Account determined in accordance with the vesting
schedule specified below:

 

September 30,

Years of

Service

     Vested
Percentage  

Less than five years

       0 % 

Five years or more

       100 % 

(2) The vested and nonforfeitable portion of a Participant’s Accrued Benefit
attributable to the subaccount in his or her Company Contribution Account for
Company Contributions for Plan Years beginning after December 31, 2006 shall be
the percentage of such Account determined in accordance with the vesting
schedule specified below:

 

September 30,

Years of

Service

     Vested
Percentage  

Less than three years

       0 % 

Three years or more

       100 %, 

(3) The vested and nonforfeitable portion of a Participant’s Accrued Benefit
attributable to his or her Company Matching Account (excluding his or her
Inactive Account for pre-2001 Matching Contributions) shall be the percentage of
such Account determined in accordance with the vesting schedule specified below:

 

September 30,

Years of

Service

     Vested
Percentage  

Less than three years

       0 % 

Three years or more

       100 %, 

(d) Inactive Accounts. A Participant’s Accrued Benefit shall be fully vested and
nonforfeitable at all times to the extent represented by an Inactive Account
(including the Participant’s Inactive Account for pre-2001 Matching
Contributions, if any), other than an Inactive Account that comprises
contributions (including matching contributions) made by an employer under a
Transferor Plan. The nonforfeitable percentage of an Inactive Account that
comprises contributions (including matching contributions) made by an employer
under a Transferor Plan shall be determined under the vesting schedule specified
in the applicable Transferor Plan for accounts containing such contributions, as
shown on Schedule 1, taking into account (without duplication) all of the
Participant’s

 

-24-



--------------------------------------------------------------------------------

Years of Service including service with the predecessor employer credited for
vesting purposes under the Transferor Plan.

(e) Forfeitures. If a Participant has a Termination of Employment, then that
portion of the Participant’s Accrued Benefit which is not vested as of his or
her Termination of Employment shall become a Forfeiture as soon as
administratively practicable after the earliest of (i) the date on which the
balance of the Participant’s Accounts is distributed, (ii) the last day of the
Plan Year in which the Participant incurs a one year Period of Severance, or
(iii) the date of Termination of Employment; provided, however, if the
Participant has no vested interest in any Accounts, such portion shall become a
Forfeiture on the date of Termination of Employment.

(f) Return to Employment. If a Participant or a former Participant resumes
service with an Employer as an Employee before incurring a Period of Severance
lasting five or more years, the amount forfeited under subsection (e) (without
adjustment for interest, gains or losses) shall be reinstated to the
Participant’s or former Participant’s Account(s) from which the Forfeiture
arose, as soon as administratively practicable after the Participant resumes
service with an Employer as an Employee, first out of Forfeitures for the Plan
Year in which reemployment occurs, and to the extent that Forfeitures for such
Plan Year are not sufficient, out of the Trust Fund as an administrative expense
of the Trust. If a former Participant does not resume employment with an
Employer before the end of a Period of Severance lasting at least five years,
the amounts forfeited under subsection (e) shall not be reinstated.

(g) Application of Forfeitures. Forfeitures arising pursuant to
Sections 4.10(e), 5.01, 5.02(c), or 13.04 during a Plan Year shall be applied
first to restore any Forfeitures that are reinstated during the Plan Year
pursuant to Sections 4.10(f) or 13.04; second, to correct in such Plan Year any
errors in the adjustment of Participants’ Accounts pursuant to Section 6.11,
third, to the payment of expenses of administering the Plan and the Trust
pursuant to Section 6.03, and fourth, toward the payment of Company
Contributions. Forfeitures that are applied toward payment of Company
Contributions shall be considered to be Company Contributions, shall reduce the
amount of Company Contributions otherwise required to be made to the Trust, and
shall be allocated in accordance with Section 4.03(c).

4.12 Catch-Up Deferrals. Effective for Plan Years beginning on or after
January 1, 2002, each Participant who is an “Eligible Active Participant” (as
defined in subsection (a)) may elect to make Catch-Up Deferrals from his or her
Compensation by written election on a Salary Reduction Form filed with the Plan
Administrator in such manner as the Plan Administrator may prescribe. The
Employer shall reduce each Eligible Active Participant’s Compensation by, and
contribute to the Trust as Catch-Up Deferrals on behalf of such Participant, the
amount (if any) of the Participant’s Catch-Up Deferrals. For purposes of this
Section 4.12:

(a) An “Eligible Active Participant” is a Participant who:

(1) will have attained age 50 on or before the last day of the Plan Year; and

 

-25-



--------------------------------------------------------------------------------

(2) has made Elective Deferrals for the Plan Year that are the maximum Elective
Deferrals allowed under the Plan, taking into account the provisions of Article
V.

(b) For each Plan Year, the amount of the Catch-Up Deferrals made on behalf of a
Participant who is an Eligible Active Participant shall be equal to the dollar
amount or percentage (in increments of 1%) of the Participant’s Compensation
specified by the Participant for Catch-Up Deferrals on his or her Salary
Reduction Form, provided that such Catch-Up Deferrals may not exceed the lesser
of the following for a Plan Year:

(1) $1,000 for 2002, $2,000 for 2003, $3,000 for 2004, $4,000 for 2005, $5,000
for 2006, and $5,000 for Plan Years after 2006 as adjusted for cost-of-living
increases by the Secretary of the Treasury or his delegate pursuant to the
provisions of Section 414(v)(2)(C) of the Code; or

(2) The excess of (i) the Participant’s Statutory Compensation for the Plan Year
as determined under Section 2.13(b) (as applied for purposes of Sections 5.02
and 5.03), over (ii) the Participant’s Elective Deferrals for the Plan Year.

(c) A Participant’s initial Catch-Up Deferral election shall be effective for
Compensation payable on or after the date on which such election is made and
shall remain in effect until changed or revoked. Thereafter, changes in the
percentage (solely in increments or decrements of 1%) or dollar amount of
Compensation to be deferred or revocation of any such election, may be made by
written election on a Salary Reduction Form filed with the Plan Administrator in
such manner as the Plan Administrator may prescribe.

(d) The Catch-Up Deferrals for the Plan Year shall be credited to the
Participants’ Employee 401(k) Accounts in the amounts of their respective
Catch-Up Deferral elections for such Plan Year and shall be fully vested and
nonforfeitable.

(e) Catch-Up Deferrals shall not be subject to any of the limitations under
Article V.

(f) The Plan Administrator may specify rules from time to time governing
Catch-Up Deferrals, including, but not limited to, rules regarding (i) the
timing, method, and implementation dates of Catch-Up Deferral elections,
(ii) the return or recharacterization of Catch-Up Deferrals as Elective
Deferrals, and (iii) the recharacterization of Elective Deferrals of an Eligible
Active Participant as Catch-Up Deferrals, to the extent the Elective Deferrals
of the Eligible Active Participant would otherwise exceed the limitations of
Article V and the total Catch-Up Deferrals of the Participant (after
recharacterization) do not exceed the limits of subsection (b) above. Such rules
shall be in compliance with any applicable guidance issued by the Secretary of
the Treasury, and, to the extent deemed advisable by the Plan Administrator in
order to comply with such guidance, such rules may override any of the preceding
provisions of this Section 4.12.

 

-26-



--------------------------------------------------------------------------------

(g) Catch-Up Deferrals will be treated as Elective Deferrals for all purposes of
this Plan; other than Section 4.02 (relating to Matching Contributions) and
Article V (relating to Limitations on Contributions); provided, however, that
Catch-Up Deferrals recharacterized under subsection (f) as Elective Deferrals
will be eligible for Matching Contributions to the extent provided for Elective
Deferrals in Section 4.02

ARTICLE V

Limitations on Contributions

5.01 Excess Deferrals. Notwithstanding Section 4.01 or anything in a
Participant’s Salary Reduction Agreement, the sum for any calendar year of
(i) Elective Deferrals of any Participant under this Plan, (ii) any elective
deferrals excluded from the Participant’s gross income made under a Related
Plan, and (iii) the amount of elective deferrals under any other plan if the
Participant notifies the Plan Administrator in writing by March 1 of the
following calendar year that such other plan exists under which elective
deferrals were excluded from the Participant’s gross income and the amount of
such elective deferrals (excluding in every case Catch-Up Deferrals made under
Section 4.12 of this Plan or corresponding provisions authorized by
Section 414(v) of the Code of any Related Plan or other plan), shall not exceed
the applicable Dollar Limit. The “Dollar Limit” is $11,000 for 2002, $12,000 for
2003, $13,000 for 2004, $14,000 for 2005, $15,000 for 2006, and for years after
2006 is $15,000 as adjusted for cost-of-living increases by the Secretary of the
Treasury or his or her delegate pursuant to Sections 402(g)(4) and 415(d) of the
Code; increased in each year to the extent applicable in accordance with
applicable regulations and rulings under Section 402(g)(7) of the Code. If the
sum of such amounts exceeds the Dollar Limit for a calendar year, the Plan
Administrator shall, not later than the April 15 following the close of such
calendar year, distribute to the Participant all or such portion of the
Participant’s Elective Deferrals in excess of the Dollar Limit (by first
distributing unmatched Elective Deferrals and then matched Elective Deferrals)
for such calendar year in an amount equal to the greater of (i) the amount the
Plan Administrator determines is necessary to eliminate the excess of the sum of
the amount described in clauses (i) and (ii) above over the, including net
income and minus any loss allocable to such amount determined in accordance with
Section 5.06, or (ii) the amount requested in writing by the Participant on or
before the March 1 following the close of such calendar year. Any Matching
Contributions (including any net income and minus any loss allocable thereto
determined in accordance with Section 5.06) made with respect to such
distributed Elective Deferrals matched Plan Administrator shall be forfeited and
allocated in accordance with Section 4.10(f).

5.02 Excess Contributions: The ADP Test. Notwithstanding Section 4.01 or
anything in a Participant’s Salary Reduction Agreement, a Participant’s Elective
Deferrals shall not exceed the amounts permitted under the non-discrimination
rules of Section 401(k) of the Code as set forth in this Section.

(a) Imposition of Limit. Elective Deferrals made with respect to a Highly
Compensated Employee for a Plan Year shall not exceed such amount as the Plan
Administrator determines is necessary to cause the Average ADP (as defined in
subsection (d) below) of Active Participants who are Highly Compensated
Employees to not exceed the greater of the following limits (the “Required ADP
Test”):

 

-27-



--------------------------------------------------------------------------------

(1) General Limit. The Average ADP of the Highly Compensated Employees for such
Plan Year shall not be more than the Average ADP of all other Active
Participants for such Plan Year multiplied by 1.25; or

(2) Alternative Limit. The excess of the Average ADP of Highly Compensated
Employees for such Plan Year over the Average ADP of all other Active
Participants for such Plan Year shall not be more than two percentage points,
and the Average ADP of the Highly Compensated Employees for such Plan Year shall
be not more than the Average ADP of all other Active Participants for such Plan
Year multiplied by two.

If the Plan Administrator so elects by amendment to this Plan, it may apply the
limits set forth in paragraphs (1) and (2) of this subsection (a) by using the
Average ADP of Active Participants (other than Highly Compensated Employees) for
the Plan Year preceding the Plan Year for which the determination is made rather
than for the current Plan Year; provided that such election may not be changed
except as provided by the Secretary of the Treasury.

(b) Manner of Reduction to Satisfy Limit. To the extent the Plan Administrator
determines is necessary to pass the Required ADP Test, Elective Deferrals (and
Matching Contributions allocated with respect to Elective Deferrals that are
reduced) shall be reduced for Highly Compensated Employees in the following
steps:

Step 1: The Plan Administrator shall first determine the dollar amount of the
reductions which would have to be made to the Elective Deferrals of each Highly
Compensated Employee who is an Active Participant for the Plan Year in order for
the Average ADP of the Highly Compensated Employees for the Plan Year to satisfy
the Required ADP Test. Such amount shall be calculated by first determining the
dollar amount by which the Elective Deferrals of Highly Compensated Employees
who have the highest Actual Deferral Percentage (as defined in subsection (d))
would have to be reduced until the first to occur of: (i) such Employees’ Actual
Deferral Percentage would equal the Actual Deferral Percentage of the Highly
Compensated Employee or group of Highly Compensated Employees with the next
highest Actual Deferral Percentage; or (ii) the Average ADP of all of the Highly
Compensated Employees, as recalculated after the reductions made under this Step
1, satisfies the Required ADP Test. Then, unless the recalculated Average ADP of
the Highly Compensated Employees satisfies the Required ADP Test, the reduction
process shall be repeated by determining the dollar amount of reductions which
would have to be made to the Elective Deferrals of the Highly Compensated
Employees who, after the prior reductions made in this step 1, would have the
highest Actual Deferral Percentage until the first to occur of: (iii) such
Employees’ Actual Deferral Percentage, after the current and all prior
reductions under this Step 1, would equal the Actual Deferral Percentage of the
Highly Compensated Employee or group of Highly Compensated Employees with the
next highest Actual Deferral Percentage; or (iv) the Average ADP of all of the
Highly Compensated Employees, as recalculated after the current and all prior
reductions made under this Step 1, satisfies the Required ADP Test. This process
is repeated until the Average ADP of all of the Highly Compensated Employees,
after all reductions, satisfies the Required ADP Test.

 

-28-



--------------------------------------------------------------------------------

Step 2. Next, the Plan Administrator shall determine the total dollar amount of
reductions to the Elective Deferrals calculated under Step 1 (“Total Excess
Contributions”).

Step 3. Finally, the Plan Administrator shall reduce the Elective Deferrals of
the Highly Compensated Employees with the highest dollar amount of Elective
Deferrals by the lesser of the dollar amount which: (i) causes each such Highly
Compensated Employee’s Elective Deferrals to equal the dollar amount of the
Elective Deferrals of the Highly Compensated Employee or group of Highly
Compensated Employees with the next highest dollar amount of Elective Deferrals;
or (ii) reduces the Highly Compensated Employees’ Elective Deferrals by the
Total Excess Contributions. Then, unless the total amount of reductions made to
Highly Compensated Employees’ Elective Deferrals under this Step 3 equals the
amount of the Total Excess Contributions, the reduction process shall be
repeated by reducing the Elective Deferrals of the group of Highly Compensated
Employees with the highest dollar amount of Elective Deferrals, after the prior
reductions made in this Step 3, by the lesser of the dollar amount which:
(iii) causes each such Highly Compensated Employees’ Elective Deferrals, after
the current and all prior reductions under this Step 3 to equal the dollar
amount of the Elective Deferrals of the Highly Compensated Employees with the
next highest dollar amount of Elective Deferrals; or (iv) causes total
reductions to equal the Total Excess Contributions. This process is repeated
with each successive group of Highly Compensated Employees with the highest
dollar amount, after all reductions, of the Elective Deferrals until the total
reductions made under this Step 3 is equal to the Total Excess Contributions.

(c) Distribution of Excess Deferrals. The Plan Administrator shall, not later
than the last day of the Plan Year next following the Plan Year in which such
amounts are contributed, distribute the Total Excess Contributions (including
any income earned and minus any loss allocable to such amounts determined in
accordance with Section 5.6) to the Highly Compensated Employees on whose behalf
such Elective Deferrals were made. Any Matching Contributions (including any
income earned and minus any loss allocable thereto determined in accordance with
Section 5.6) made with respect to such distributed Elective Deferrals shall be
forfeited and allocated in accordance with Section 4.10(f).

(d) Average ADP; Actual Deferral Percentage. The “Average ADP” for a specified
group of Active Participants for a Plan Year shall be the average of the Actual
Deferral Percentages (as defined below) of the members of such group. The
“Actual Deferral Percentage” of an Active Participant is the ratio of the amount
of Elective Deferrals actually paid over to the Plan on behalf of such Active
Participant for such Plan Year divided by the Active Participant’s Statutory
Compensation for the Plan Year, or, at the discretion of the Plan Administrator
to the extent not prohibited by regulations prescribed by the Secretary of the
Treasury or his or her delegate, the sum of (i) Elective Deferrals (to the
extent not included in the Actual Contribution Percentage under
Section 5.03(d)), and (ii) any portion on all of the QNECS and QMACS actually
paid over to the Plan on behalf of such Active Participant for the Plan Year,
divided by the Active Participant’s Compensation for the Plan Year.

 

-29-



--------------------------------------------------------------------------------

(e) Aggregation Rules. The Actual Deferral Percentage for any Active Participant
who is a Highly Compensated Employee for the Plan Year and who is eligible to
have Elective Deferrals allocated under this Plan and is also eligible to have
elective deferrals (within the meaning of Section 401(m)(4)(B) of the Code),
qualified matching contributions (within the meaning of Treas. Reg. §
1.401(k)-6) or qualified nonelective contributions (within the meaning of Treas.
Reg. § 1.401(k)-6), allocated pursuant to a cash or deferred arrangement under
one or more Related Plans shall be determined as if such elective deferrals,
qualified matching contributions and qualified nonelective contributions were
made under a single arrangement. If a Highly Compensated Employee participates
in two or more cash or deferred arrangements that have different plan years, all
cash or deferred arrangements ending with or within the same calendar year shall
be treated as a single arrangement.

In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or more Related Plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the Actual Contribution Percentages of Participants as if
this Plan and all such Related Plans were a single plan; provided, however, that
the Plan and one or more Related Plans may be aggregated in order to satisfy the
non-discrimination requirements of Section 401(k) of the Code only if such plans
have the same plan year and employ consistent testing methods.

5.03 Excess Aggregate Contributions: The ACP Test. Notwithstanding Section 4.2,
Matching Contributions shall not exceed the amounts permitted under the
non-discrimination rules of Section 401(m) of the Code as set forth in this
Section.

(a) Imposition of Limit. Matching Contributions made on behalf of Highly
Compensated Employees for a Plan Year shall not exceed such amount as the Plan
Administrator determines is necessary to cause the Average ACP (as defined in
subsection (d) below) of Active Participants who are Highly Compensated
Employees not to exceed the greater of the following limits (the “Required ACP
Test”):

(1) General Limit. The Average ACP of the Highly Compensated Employees for such
Plan Year shall not be more than the Average ACP of all other Active
Participants for such Plan Year Multiplied by 1.25; or

(2) Alternative Limit. The excess of the Average ACP for Highly Compensated
Employees for such Plan Year over the Average ACP of all other Active
Participants for such Plan Year shall not be more than two percentage points,
and the Average ACP of the Highly Compensated Employees for such Plan Year shall
not be more than the Average ACP of all other Active Participants for such Plan
Year multiplied by two.

If the Plan Administrator so elects, it may apply the limits set forth in
paragraphs (1) and (2) of this subsection (a) by using the Average ACP of all
other Active Participants (other than Highly Compensated Employees) for the Plan
Year preceding the Plan Year for

 

-30-



--------------------------------------------------------------------------------

which the determination is made rather than for the current Plan Year; provided
that such election may not be changed except as provided by the Secretary of the
Treasury.

(b) Manner of Reduction to Satisfy Limit. To the extent that the Plan
Administrator, after giving effect to any reduction in the amount of Matching
Contributions pursuant to Section 5.02(c), determines is necessary to pass the
Required ACP Test, Matching Employer Contributions shall be reduced for Highly
Compensated Employees in the following steps:

Step 1: The Plan Administrator shall first determine the dollar amount of the
reductions which would have to be made to the Matching Contributions of each
Highly Compensated Employee who is an Active Participant for the Plan Year in
order for the Average ACP of the Highly Compensated Employees to satisfy the
Required ACP Test. Such amount shall be calculated by first determining the
dollar amount by which the Matching Contributions of the Highly Compensated
Employees who have the highest Actual Contribution Percentage (as defined in
subsection (d)) would have to be reduced until the first to occur of: (i) such
Employees’ Actual Contribution Percentage would equal the Actual Contribution
Percentage of the Highly Compensated Employee or group of Highly Compensated
Employees with the next highest Actual Contribution Percentage; or (ii) the
Average ACP of all of the Highly Compensated Employees, as recalculated after
the reductions made under this Step 1, satisfies the Required ACP Test. Then,
unless the recalculated Average ACP of the Highly Compensated Employees
satisfies the Required ACP Test, the reduction process shall be repeated by
determining the dollar amount of reductions which would have to be made to the
Matching Contributions of the Highly Compensated Employees who, after the prior
reductions made in this Step 1 would have the highest Actual Contribution
Percentage until the first to occur of: (iii) such Employees Actual Contribution
Percentage, after all the current and prior reductions under this Step 1 would
equal the Actual Contribution Percentage of the Highly Compensated Employee or
group of Highly Compensated Employees with the next highest Actual Contribution
Percentage; or (iv) the Average ACP of all of the Highly Compensated Employees,
as recalculated after the current and all prior reductions under this Step 1,
satisfies the Required ACP Test. This process is repeated until the Average ACP
of all of the Highly Compensated Employees, as recalculated after all reductions
made under this Step 1, satisfies the Required ACP Test.

Step 2. Next, the Plan Administrator shall determine the total dollar amount of
reductions to the Matching Employer Contributions calculated under Step 1
(“Total Excess Aggregate Contributions”).

Step 3. Finally, the Plan Administrator shall reduce the Matching Employer
Contributions of the Highly Compensated Employees with the highest dollar amount
of Matching Employer Contributions by the lesser of the dollar amount which:
(i) causes each such Highly Compensated Employee’s Matching Contributions to
equal the dollar amount of the Matching Employer Contributions of the Highly
Compensated Employee or group of Highly Compensated Employees with the next
highest dollar amount of Matching Contributions; or (ii) reduces the Highly
Compensated Employees’ Matching Contributions by the Total Excess Aggregate
Contributions. Then, unless the total

 

-31-



--------------------------------------------------------------------------------

amount of reductions made to Highly Compensated Employees’ Matching Employer
Contributions under this Step 3 equals the amount of Total Excess Aggregate
Contributions, the reduction process shall be repeated by reducing the Matching
Contributions of the group of Highly Compensated Employees with the highest
dollar amount of Matching Employer Contributions, after the prior reductions
made in this Step 3, by the lesser of the dollar amount which: (iii) causes each
such Highly Compensated Employee’s Matching Contributions, after the current and
cell prior reductions under this Step 3, to equal the dollar amount of the
Matching Contributions of Highly Compensated Employees with the next highest
dollar amount of Matching Contributions; or (iv) causes total reductions to
equal the Total Excess Aggregate Contributions. This process is repeated with
each successive group of Highly Compensated Employees with the highest dollar
amount, after all reductions, of the Matching Contributions until the total
reductions made under this Step 3 is equal to the Total Excess Aggregate
Contributions.

(c) Distribution of Excess Contributions. The Plan Administrator shall, not
later than the last day of the Plan Year next following the Plan Year in which
such amounts are contributed, distribute the Total Excess Aggregate
Contributions (including any income earned and minus any loss allocable to such
amounts determined in accordance with Section 5.06), to the Highly Compensated
Employees on whose behalf such Matching Contributions were made.

(d) Average ACP; Actual Contribution Percentage. The “Average ACP” for a
specified group of Active Participants for a Plan Year shall be the average of
the Actual Contribution Percentages (as defined below) of the members of such
group. The “Actual Contribution Percentage” of an Active Participant is the
ratio of the amount of Matching Employer Contributions actually paid over to the
Plan on behalf of such Active Participant for such Plan Year divided by the
Active Participant’s Statutory Compensation for the Plan Year, or at the
discretion of the Plan Administrator to the extent not prohibited by regulations
prescribed by the Secretary of Treasury or his or her delegate, the sum of
(i) Matching Contributions (and QMACs to the extent not included in the Actual
Deferral Percentage under Section 5.02(d)), and (ii) any portion or all of the
Elective Deferrals or QNECs (to the extent not included in the Actual Deferral
Percentage under Section 5.02(d)) actually paid over to the Plan on behalf of
such Active Participant for the Plan Year, divided by the Active Participant’s
Statutory Compensation during the Plan Year.

(e) Aggregation Rules. The Actual Contribution Percentage for any Active
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Matching Contributions allocated under this Plan and is also
eligible to make employee nondeductible contributions or to have matching
contributions (within the meaning of Section 401(m)(4)(A) of the Code) allocated
under one or more Related Plans shall be determined as if the total of such
Matching Employer Contributions, employee nondeductible contributions, and
matching contributions were made under a single arrangement.

In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more Related
Plans, or if one or

 

-32-



--------------------------------------------------------------------------------

more Related Plans satisfy the requirements of such sections of the Code only if
aggregated with this Plan, then this Section shall be applied by determining the
Actual Contribution Percentages of Participants as if this Plan and all such
Related Plans were a single plan; provided, however, that the Plan and one or
more Related Plans may be aggregated in order to satisfy the non-discrimination
requirements of Section 401(m) of the Code only if such plans have the same plan
year and employ consistent testing methods.

5.04 [Reserved]

5.05 Order of Application of Limitations. Section 5.01 shall be first applied to
contributions under the Plan; second, Section 5.02 shall be applied to
contributions under the Plan; third, Section 5.03 shall be applied to
contributions under the Plan; and last, Section 5.04 shall be applied to
contributions under the Plan. Section 5.07 shall be applied to contributions
under the Plan without regard to Sections 5.01, 5.02 or 5.03.

5.06 Allocation of Income or Loss. Any income or loss attributable to
contributions distributed pursuant to Sections 5.01, 5.02 or 5.03 shall be
distributed or forfeited, as applicable. The Plan Administrator shall determine
such distributable income or loss by computing income or loss attributable to
distributed contributions for a completed Plan Year and for the period between
the end of the Plan Year and the date of distribution (the “Gap Period”) using
any reasonable method permitted under Treas. Reg. §§ 1.401(k)-2(b)(2)(iv),
1.401(m)-2(b)(2)(iv), and 1.402(g)-1(e)(5), as applicable; provided that the
method does not violate Section 401(a)(4) of the Code and is used consistently
for all Participants and for all corrective distributions under the Plan for the
Plan Year.

(a) Income or Loss for Plan Year. The Plan Administrator shall compute income or
loss attributable to distributed contributions for a completed Plan Year using
any reasonable method permitted under Treasury Regulations Sections
1.401(k)-1(f)(4)(ii), 1.401(m)-1(e)(3)(ii) and 1.402(g)-1(e)(5), as applicable;
provided that the method does not violate Section 401(a)(4) of the Code, is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income to
Participants’ Accounts.

(b) Income or Loss for Period Between End of Plan Year and Distribution. The
Plan Administrator shall compute income or loss attributable to distributed
contributions for the period between the end of the Plan Year and the date of
distribution (the “Gap Period”) using any reasonable method permitted under
Treasury Regulations Sections 1.401(k)-1(f)(4)(ii), 1.401(m)-1(e)(3)(ii) and
1.402(g)-1(e)(5), as applicable; provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants and for
all corrective distributions under the Plan for the Gap Period, and is used by
the Plan for allocating income to Participants’ Accounts.

5.07 Section 415 Limitation on Contributions.

(a) Limitations on Contributions. Notwithstanding any provisions of this Plan to
the contrary, a Participant’s Annual Additions (as defined in subsection (b)(1)
below)

 

-33-



--------------------------------------------------------------------------------

for any Plan Year shall not exceed his or her Maximum Annual Additions (as
defined in subsection (b)(2) below) for the Plan Year. If a Participant’s Annual
Additions exceed his or her Maximum Annual Additions, the Participant’s Annual
Additions for the Plan Year shall be reduced according to subsection (c) below
by the amount necessary to eliminate such excess (the “Annual Excess”).

(b) Definitions.

(1) “Annual Additions” of a Participant for a Plan Year means the sum of the
following:

(A) Elective Deferrals, Matching Contributions, Company Contributions, Travelers
Benefits, QNECs, QMACs, and Minimum Top Heavy Employer Contributions (if any, as
determined under Article XII) and any Forfeitures thereof, allocated for the
Plan Year.

(B) All employer contributions, non-deductible employee contributions and
forfeitures for such Plan Year allocated to such Participant’s accounts for such
Plan Year under any Related Defined Contribution Plan,

(C) contributions allocated to any individual medical account (as defined in
Code Section 401(h)) established for the Participant which is part of a Related
Defined Benefit Plan as provided in Code Section 415(l) and any amount
attributable to post-retirement medical benefits allocated to an account
established under Code Section 419A(d)(1) for the Participant; provided,
however, that the limitation in Section (b)(2)(A) below shall not apply to any
amounts treated as an Annual Addition under this subsection (b)(1)(C).

A Participant’s Annual Additions shall include amounts described in this
subsection (b)(1) that are determined to be excess contributions as defined in
Section 401(k)(8)(B) of the Code, excess aggregate contributions as defined in
Section 401(m)(6)(B) of the Code, and excess deferrals as described in
Section 402(g) of the Code, regardless of whether such amounts are distributed
or forfeited. Rollover Contributions and trust-to-trust transfers shall not be
included as part of a Participant’s Annual Additions. The Annual Additions for
any Plan Year beginning before January 1, 1987 shall not be recomputed to treat
all non-deductible employee contributions as Annual Additions.

(2) “Maximum Annual Additions” of a Participant for a Plan Year means the lesser
of (A) or (B) below:

(A) Percentage Limitation. 100% of the Participant’s Statutory Compensation
during the Plan Year; or

 

-34-



--------------------------------------------------------------------------------

(B) Dollar Limitation. $40,000 (in 2002, as adjusted for cost-of-living
increases in accordance with regulations prescribed by the Secretary of the
Treasury or his or her delegate pursuant to the provisions of Section 415(d) of
the Code).

(c) Elimination of Annual Excess. If a Participant has an Annual Excess for a
Plan Year, such excess shall not be allocated to the Participant’s Accounts but
shall be eliminated as follows:

(1) Unmatched Elective Deferrals Participant Contributions. The Participant’s
unmatched Elective Deferrals for the Plan Year shall be reduced to the extent
necessary to eliminate the Annual Excess.

(2) Matched Elective Deferrals and Related Matching Contributions. If any Annual
Excess remains, the Participant’s matched Elective Deferrals and the related
Matching Contributions for the Plan Year shall be reduced in proportionate
amounts to the extent necessary to eliminate the Annual Excess.

(3) Company Contributions. If any Annual Excess remains, the Company
Contributions for the Plan Year shall be reduced to the extent necessary to
eliminate the Annual Excess.

(4) QNECs or QMACs. If any Annual Excess remains, the Participant’s QNECs or
QMACs for the Plan Year shall be reduced to the extent necessary to eliminate
the Annual Excess.

Any Elective Deferrals reduced or eliminated under this Section shall be
distributed to the Participant. Any allocations of Matching Contributions,
Company Contributions, QNECs or QMACs reduced or eliminated under this
Section shall be held, subject to the limits of this Section, in a suspense
account and applied to reduce the Matching Contributions, Company Contributions,
QNECs and QMACs for the next succeeding Plan Year of the Employer of the
Participant with respect to which such reductions have occurred. On Plan
termination any amounts held in a suspense account which may not be allocated to
Participants in the Plan Year of the termination under this Section shall be
returned to the Employers in such proportions as shall be determined by the Plan
Administrator.

(d) Combined Limitations. Effective for Plan Years beginning before January 1,
2000, if a Participant participates or has participated in any Related Defined
Benefit Plan, the sum of the Defined Benefit Plan Fraction (as defined in
Section 415(e)(2) of the Code) and the Defined Contribution Plan Fraction (as
defined in Section 415(e)(3) of the Code) for such Participant shall not exceed
1.0 (called the “Combined Fraction”). If the Combined Fraction of such
Participant exceeds 1.0 for any Plan Year commencing prior to January 1, 2000,
the Participant’s Defined Benefit Plan Fraction shall be reduced (a) first, by
limiting the Participant’s annual benefits payable from the Related Defined
Benefit Plan in which he participates to the extent provided

 

-35-



--------------------------------------------------------------------------------

therein and (b) second, by reducing the Participant’s Annual Additions to the
extent necessary to reduce the Combined Fraction of such Participant to 1.0.

(e) Standard of Control. For purposes of this Section 5.07, the standard of
control for determining a Related Company under Sections 414(b) and 414(c) of
the Code (and thus also Related Plans) shall be deemed to be “more than 50%”
rather than “at least 80%.”

ARTICLE VI

Trustee and Trust Fund

6.01 Trust Agreement. The Company and the Trustee have entered into a Trust
Agreement which provides for the investment of the assets of the Plan and
administration of the Trust Fund. The Trust Agreement, as from time to time
amended, shall continue in force and shall be deemed to form a part of the Plan
and any and all rights or benefits which may accrue to any person under the Plan
are subject to all the terms and provisions of the Trust Agreement.

6.02 Selection of Trustee. The Company shall select and may remove the Trustee
and the Trustee may resign in accordance with the Trust Agreement. The
resignation or removal of a Trustee and the appointment of a successor Trustee
and the approval of his, her or its accounts shall be accomplished in the manner
provided in the Trust Agreement.

6.03 Plan and Trust Expenses. All expenses incurred by the Trustee or the Plan
Administrator in the administration of the Plan and the Trust (including
compensation of the Trustee, accountants, attorneys and other persons who render
advice or services to the Plan or Trust, if any) shall be paid by the Trust
except to the extent paid by the Company. Expenses uniquely attributable to the
Accounts of a particular Participant (and not paid by the Company), including
but not limited to expenses of a discount brokerage account, shall, to the
extent permitted by law, be charged to such Account and shall not be treated as
a general Trust expense chargeable to the Accounts of all Participants. Expenses
uniquely attributable to a particular Investment Fund (and not paid by the
Company) shall be charged to such Investment Fund and shall not be treated as a
general expense chargeable to the Accounts of all Participants.

6.04 Trust Fund. The Trust under this Plan shall be a separate entity aside and
apart from Employers or their assets. All Elective Deferrals, Matching
Contributions, Company Contributions, Traveler Contributions and Rollover
Contributions to the Plan shall be paid into the Trust, and all benefits payable
under the Plan shall be paid from the Trust. An Employer shall have no rights or
claims of any nature in or to the assets of the Trust Fund except (1) the right
of the Company to require the Trustee to hold, use, apply and pay such assets
held by the Trustee, in accordance with the directions of the Plan
Administrator, for the exclusive benefit of the Participants and their
Beneficiaries, and (2) the Employers’ rights of reversion as provided in
Sections 5.07 and 6.11. The Trust, and the corpus and income thereof, shall in
no event and in no manner whatsoever be subject to the rights or claims of any
creditor of any Employer.

6.05 Separate Accounts. The Plan Administrator shall maintain separate Accounts
for each Participant as described in Section 2.01 hereof. Contributions shall be
credited to

 

-36-



--------------------------------------------------------------------------------

Participant’s Accounts in accordance with Section 4.06. Withdrawals and
distributions shall be charged to a Participant’s Accounts on the Valuation Date
coinciding with or next preceding the date such withdrawal or distribution is
made from the Participant’s Accounts. Earnings, gains and losses shall be
credited or charged to a Participant’s Accounts on the Valuation Date coinciding
with or next following the date such amounts are actually credited or charged by
the Investment Fund in which such Participant’s Accounts are invested. Expenses
shall be charged to a Participant’s Accounts on the Valuation Date coinciding
with or next preceding the date such expenses are actually paid by the
Investment Fund in which such Participant’s Accounts are invested.

6.06 Investment Committee. The Company shall appoint an Investment Committee
composed of one (1) or more persons who are officers, directors or employees of
the Company or a Related Company to select Investment Funds, to appoint and
remove any Investment Manager, to engage consultants, to formulate an investment
policy, to monitor the performance of Investment Funds and Investment Managers,
and to perform such other functions with respect to the investment of the assets
of the Plan as the Company may direct. Each member of the Committee shall serve
until death, resignation, removal, or until he or she ceases to be an officer,
director or employee of any of the Company and any Related Company. Any member
of the Committee may resign upon fifteen (15) days written notice to the
Company. The Company may remove any member of the Committee upon fifteen
(15) days written notice to such member and all other members of the Committee.
If a vacancy occurs in the membership of the Committee the Company may (and if
there would otherwise be no members of the Committee, shall) appoint a successor
member of the Committee who shall have the same powers and duties as those
conferred upon his or her predecessor(s). The Company shall advise the Trustee,
any Investment Manager and the Plan Administrator of the membership of the
Committee and of any change therein; and the Trustee, any Investment Manager and
the Plan Administrator shall be protected in reliance on any such notice. The
Committee shall act at a meeting, or in writing without a meeting, by the vote
or concurrence of a majority of its members; provided, however, that no member
of the Committee who is a Participant shall take part in any action having
particular reference to his or her own benefits hereunder. All written
directions by the Committee may be made over the signatures of a majority or its
members and all persons shall be protected in relying on such written
directions.

6.07 Investment Funds. The assets of the Trust Fund shall be invested in the
Investment Funds authorized by the Investment Committee for the investment of
Participants’ Accounts. The Investment Committee may, from time to time,
authorize additional Investment Funds with such investment characteristics, as
it deems appropriate. The Investment Committee may also terminate the use of any
Investment Fund by this Plan as it deems appropriate. The Trustee, Investment
Manager, or the manager of any Investment Fund, may modify the investment
characteristics of any Investment Fund as it deems appropriate. The designation,
modification or termination of any Investment Fund shall be reflected in the
records of the Plan and shall be communicated promptly to the Plan
Administrator. Subject to the provisions of Section 6.08, up to 100% of a
Participant’s Accounts may be invested in the Company Stock Fund.

In order to maintain appropriate or adequate liquidity and pending or pursuant
to investment directions, the Trustee, Investment Manager or the manager of any
Investment Fund

 

-37-



--------------------------------------------------------------------------------

is authorized to hold such portions of each of the Investment Funds as it deems
necessary in cash or liquid short-term cash equivalent investments or securities
(including, but not limited to, United States government treasury bills,
commercial paper, and savings accounts and certificates of deposit, and common
or commingled trust funds invested in such securities).

6.08 Investment of Participants’ Accounts.

(a) In General. Except as provided in subsections (b) or (c) below, a
Participant may direct the investment of his or her Accounts among the
Investment Funds in accordance with such rules and procedures as the Plan
Administrator may establish or adopt. A Participant’s investment election made
pursuant to this Section shall continue in effect, notwithstanding any change in
the amount of contributions to the Plan, until such Participant shall change his
or her investment election in accordance with such rules and procedures. If for
any reason contributions are allocated to an Account of a Participant who has
not given such direction, such Account shall be invested in the T. Rowe Price
Prime Reserve Fund (or if that is not an available Investment Fund, then in such
available Investment Fund as has the most similar investment characteristics).
Notwithstanding any provision in this Section to this contrary, the Plan
Administrator, the Trustee or the manager of any Investment Fund may issue rules
and regulations imposing such restrictions and limitations on the investment of
contributions in, and transfers of Account balances among, the Investment Funds
as it deems appropriate from time to time, consistent with the investment
objectives of the respective Investment Funds.

(b) Company Stock. Notwithstanding the foregoing, if the Company in its sole
discretion makes Company Contributions or Matching Contributions in part or in
whole in the form of Company Stock, such Company Stock shall be initially
contributed to the Company Stock Fund. A Participant may, in accordance with
such rules and procedures as the Plan Administrator may establish or adopt,
direct the investment of Elective Deferrals and Rollover Contributions, and
Matching Contributions and Company Contributions made in cash, into the Company
Stock Fund. A Participant may not elect to transfer into the Company Stock Fund
any portion of his or her Accounts that are invested in another investment Fund.
However, a Participant may elect to transfer all or a portion of his or her
Accounts that are invested in the Company Stock Fund into another Investment
Fund in accordance with such rules and procedures as the Plan Administrator may
establish or adopt. Cash dividends and other cash distributions received with
respect to the portion of a Participant’s or Beneficiary’s Accounts invested in
the Company Stock Fund shall be retained in the Company Stock Fund and
reinvested in Company Stock.

(c) Other Employer Stock. If a Participant has an Inactive Account invested in
Employer Stock other than Company Stock, he or she may, in accordance with such
procedures as the Plan Administrator may establish or adopt, elect to transfer
all or a portion of such Account into another Investment Fund. A Participant may
not elect to transfer into Employer Stock any portion of his or her Accounts
that are invested in another Investment Fund, nor to direct the investment of
Elective Deferrals, Matching Contributions, Company Contributions or Rollover
Contributions into Employer Stock, other than Company Stock as provided by
subsection (c).

 

-38-



--------------------------------------------------------------------------------

(d) GICs. Accounts of former participants in the Hourly Plan invested in
guaranteed investment contracts (“GICs”) issued by the Principal Mutual Life
Insurance Company as of the Effective Date shall remain invested in such GICs
until the GIC matures or the Participant (or Beneficiary) elects to transfer
part or all of his or her Account balance from such GIC to another Investment
Fund. No funds may be transferred into a GIC. Unless otherwise elected by the
Participant (or Beneficiary) in accordance with such rules and procedures as the
Plan Administrator may establish or adopt, amounts becoming available from
maturing GICs will be invested in the T. Rowe Price Prime Reserve Fund (or if
that is not an available Investment Fund, then in such available Investment Fund
as has the most similar investment characteristics).

(e) Fiduciary Responsibility. Except as expressly limited by subsections (b) and
(c) above, the Participant has sole authority and discretion, fully and
completely, to select the Investment Fund(s) for the investment of his or her
Accounts. The Participant accepts full and sole responsibility for the success
or failure of any selection he or she makes. To the maximum extent permitted by
Section 404(c) of ERISA, neither the Trustee, the Company, the Investment
Committee, any Investment Manager, the Plan Administrator, any Employer, nor any
other person shall be responsible for losses that are the direct and necessary
result of investment instructions given by any Participant.

6.09 Shareholder Rights in Company Stock.

(a) Participant Directions. Each Participant as a named fiduciary, shall have
the right to direct the Trustee as to the manner of voting and the exercise of
all other rights which a shareholder of record has (including, but not limited
to, the right to sell or retain shares in a public or private tender offer) with
respect to shares (and fractional shares) of Company Stock which have been
allocated to the Participant’s Accounts in the Company Stock Fund and not yet
become a Forfeiture under Section 4.10(d). Subject to subsection (c) below, the
Trustee shall vote or exercise shareholder rights with respect to all shares
(and fractional shares) of Company Stock in the Company Stock Fund for which the
Trustee received timely directions from Participants in accordance with such
Participants’ directions. The Trustee shall vote all shares (and fractional
shares) of Company Stock in the Company Stock Fund for which the Trustee has not
received timely voting instructions in the Trustee’s sole discretion. In the
event of a tender offer for Company Stock, the Trustee shall determine in its
sole discretion whether to tender any shares (or fractional shares) of Company
Stock in the Company Stock Fund for which the Trustee does not receive a timely
direction from the Participant or Beneficiary as to whether to tender such
shares (and fractional shares).

(b) Confidentiality. The Trustee shall solicit the directions of Participants in
accordance with Section 6.09(a) and shall follow such directions by delivering
aggregate votes to the Company or otherwise implementing such directions in any
convenient manner that preserves the confidentiality of the votes or other
directions of individual Participants, except to the extent necessary to comply
with applicable federal laws or state laws that are not preempted by ERISA. Any
designee of the Trustee who assists in the solicitation or tabulation of the
directions of Participants shall certify in writing that he, she or it will
maintain the confidentiality of all directions given.

 

-39-



--------------------------------------------------------------------------------

(c) Fiduciary Override. Notwithstanding the foregoing, in the event that the
Trustee determines that the manner of voting and the exercise of other
shareholder rights with respect to shares of Company Stock held in the Company
Stock Fund is not proper or is contrary to the provisions of ERISA (including,
without limitation, the fiduciary responsibility requirements of Section 404 of
ERISA), the Trustee shall disregard such direction and assume responsibility for
the voting or exercise of other shareholder rights with respect to such shares
of Company Stock held in the Company Stock Fund.

6.10 Trust Income. As of each Valuation Date, the fair market value of the Trust
and of each Investment Fund shall be determined (other than the value of GICs,
which shall be as determined by Principal Mutual Life Insurance Company) and
recorded by the Trustee. The Trustee’s (or Principal Mutual Life Insurance
Company’s) determination of fair market value shall be final and conclusive on
all persons. As of each Valuation Date, the Trustee shall determine the net
income, gains or losses of the Trust Fund and of each separate Investment Fund
since the preceding Valuation Date. The net income, gains or losses thus derived
from the Trust shall be accumulated and shall from time to time be invested as a
part of the Trust Fund. The Trustee shall proportionately allocate the net
income, gains or losses of each Investment Fund among (a) the Participants’
Accounts and (b) the suspense account maintained under Section 5.07(c) for
unallocated Employer contributions, all as valued as of the preceding Valuation
Date (reduced by any distributions therefrom since the preceding Valuation Date)
by crediting (or charging) each such Account by an amount equal to the net
income, gains or losses of each Investment Fund multiplied by a fraction, the
numerator of which is the balance of such Account invested in such Investment
Fund as of the preceding Valuation Date (reduced by any distributions therefrom
since the preceding Valuation Date) and the denominator of which is the total
value of all Accounts invested in such Investment Fund as of the preceding
Valuation Date (reduced by any distributions therefrom since the preceding
Valuation Date). Not later than 90 days after the last day of the Plan Year (or
after such additional date or dates as the Plan Administrator in its discretion
may request), the Trustee shall provide the Plan Administrator and the
Investment Committee with a written report detailing the fair market value of
the Trust and of each Investment Fund as of the last day of the Plan Year (or as
of such other date or dates as the Plan Administrator in its discretion may
request).

6.11 Correction of Error. In the event of an error in the administration or the
Plan or otherwise in maintaining a Participant’s Accounts that is not otherwise
corrected in accordance with Sections 5.01, 5.02(c), 5.03(c) or 5.07(c), the
Company may in its sole discretion elect for one or more Employers to contribute
such amount as it shall determine is necessary and appropriate to correct the
error. Unless the Company so elects, the Plan Administrator, in its sole
discretion, may correct such error by either (i) in the case of an error
resulting in reducing a Participant’s Account balance, allocating Forfeitures
for the Plan Year to such Participant’s Accounts in such amount as he shall
determine to be needed to correct the error, or (ii) crediting or charging the
adjustment required to make such correction to or against income or as an
expense of the Trust for the Plan Year in which the correction is made. Except
as provided in this Section, the Accounts of other Participants shall not be
readjusted on account of such error.

6.12 Right of the Employers to Trust Assets. Except as provided in
Section 5.07(c) and subject to (a) and (b) below, the Employers shall have no
right or claims to the Trust Fund except the right to require the Trustee to
hold, use, apply, and pay such assets in its possession in

 

-40-



--------------------------------------------------------------------------------

accordance with the Plan for the exclusive benefit of the Participants or their
Beneficiaries and for defraying the reasonable expenses of administering the
Plan and Trust.

(a) Return of Contributions Where Deduction is Disallowed. If, and to the extent
that, a deduction for Elective Deferrals, Matching Contributions, Company
Contributions, Traveler Contributions, QNECs or QMACs is disallowed under
Section 404 of the Code, Elective Deferrals conditioned on deductibility will be
distributed to the appropriate Participant and Matching Contributions, Company
Contributions, Traveler Contributions, QNECs and QMACs conditioned upon
deductibility will be returned to the appropriate Employer (as determined by the
Plan Administrator) within one year after the disallowance of the deduction.

(b) Return of Contributions Made Through Mistake of Fact. If, and to the extent
that, a contribution of Elective Deferrals, Matching Contributions, Company
Contributions Traveler Contributions, QNECs or QMACs is made through mistake of
fact, Elective Deferrals will be distributed to the appropriate Participant and
Matching Contributions, Company Contributions, Travelers Contributions, QNECs
and QMACs will be returned to the appropriate Employer (as determined by the
Plan Administrator) within one year of the payment of the contribution.

ARTICLE VII

Loans and Withdrawals

7.01 Participant Withdrawals. A Participant may, in accordance with this
Section, withdraw all or a portion of his or her Accounts pursuant to Subsection
(a), (b) or (c); provided, however, that the amount withdrawn pursuant to this
Section 7.01 shall not be greater than the amount of the Participant’s vested
Accrued Benefit available for withdrawal under this Section. Withdrawals shall
be made pro rata from each Investment Fund in which the Account or Accounts from
which the withdrawal is paid are invested.

(a) In-Service Withdrawals from Rollover Account and Certain Prior Plan
Accounts. A Participant may withdraw, in accordance with Section 7.03, for any
reason, all or any portion of his or her Rollover Account and, subject to the
restrictions imposed by Appendix A and Schedule 1, any other Inactive Account
comprising Rollover Contributions or after-tax employee contributions made under
this Plan or a Transferor Plan.

(b) Age 59-1/2 Withdrawals. A Participant who has attained age 59-1/2 may
withdraw, in accordance with Section 7.03, for any reason, all or any part of
all of his or her Vested Accrued Benefits in any or all of his or her Accounts,
other than an Account arising under a Transferor Plan that was subject to
Section 412 of the Code.

(c) Hardship Withdrawal. A Participant may withdraw, in accordance with
Section 7.03, for reasons of Hardship, that portion of his or her Employee
401(k) Account excluding any income or gain credited to his or her Employee
401(k) Account for any period after December 31, 1988; subject to the following
requirements:

 

-41-



--------------------------------------------------------------------------------

(1) Maximum Amount. The maximum amount available for a Hardship withdrawal is
50% of the sum of (i) the balance of the Participant’s Employee 401(k) Account
as of December 31, 1988, plus (ii) the dollar amount of Elective Deferrals made
after December 31, 1988, minus (iii) previous Hardship withdrawals of Elective
Deferrals or of income or gain thereon.

(2) Necessary to Satisfy Immediate and Heavy Financial Need. The amount of the
withdrawal on account of Hardship shall not exceed the amount necessary to
satisfy the Participant’s immediate and heavy financial need arising by reason
of a Hardship, including the amount needed to pay any federal, state and local
income taxes and penalties reasonably expected to be incurred by reason of the
withdrawal;

(3) Exhaustion of Other Sources of Funds. The Participant must have obtained all
distributions and withdrawals other than Hardship distributions or withdrawals,
and all non-taxable loans currently available under the Plan and all Related
Plans and the Participant must have exercised all options to acquire Company
Stock granted under an equity incentive or any similar plan maintained by an
Employer or any Related Company if such options are currently exercisable and if
the fair market value of Company Stock exceeds the exercise price of the option;

(4) Certification by Participant. The Plan Administrator may rely on a
certification by the Participant in writing (or in such other form as may be
prescribed by the Commissioner of Internal Revenue) that the immediate and heavy
financial need cannot be relieved from other resources that are reasonably
available to the Participant, including (i) by reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets,
(iii) by cessation of elective contributions or employee contributions under the
Plan, (iv) by other currently available distributions under plans described in
clause (3) above, or (v) by borrowing from commercial sources on reasonable
commercial terms in an amount sufficient to satisfy the need. For purposes of
this clause (4) a need cannot reasonably be relieved by one of the foregoing
actions if the effect would be to increase the amount of the need.

(5) Six Month Suspension of Elective Deferrals. The Participant’s Elective
Deferrals under the Plan, and voluntary participant contribution and elective
deferrals under all other qualified and nonqualified plans of deferred
compensation (including equity incentive or any similar plans, and cash or
deferred arrangements which are part of a cafeteria plan within the meaning of
Section 125 of the Code but excluding health or welfare benefits and flexible
spending arrangements that are part of a cafeteria plan) maintained by an
Employer or a Related Company, shall be suspended for a period of six (6) months
following the receipt of the Hardship withdrawal; and

 

-42-



--------------------------------------------------------------------------------

7.02 Participant Loans. Upon proper application of a Participant for any reason,
the Plan Administrator shall grant a loan to such Participant on such terms and
conditions, consistent with this Section, as the Plan Administrator shall
determine.

(a) Loan Amount. The maximum loan amount, when added to all outstanding amounts
loaned to the Participant from the Plan and all Related Plans shall not exceed
the least of:

(1) $50,000, reduced by the excess (if any) of:

(A) the Participant’s highest outstanding balance of loans from the Plan and all
Related Plans during the one-year period ending on the day before the date on
which such loan is made, over

(B) the Participant’s outstanding balance of loans from the Plan and all Related
Plans on the date on which such loan is made;

(2) 50% of the Participant’s vested Accrued Benefit valued as of the most recent
Valuation Date for which a valuation has been completed preceding the date of
disbursement of the loan.

The minimum loan amount shall be one thousand dollars ($1,000). No loan shall be
available to a Participant unless the maximum loan available under this
subsection (a) exceeds one thousand dollars ($1,000). A Participant may not have
more than one loan from the Plan outstanding at any time.

(b) Loan Terms. Any loan made under this Section 7.02 shall, by its terms, be
required to be repaid within five (5) years, unless the loan is used to acquire
a dwelling unit which within a reasonable time is to be used (determined at the
time the loan is made) as a principal residence of the Participant, in which
case the loan shall, by its terms, be required to be repaid within fifteen
(15) years.

(c) Level Amortization. All loans, except as provided in the regulations
prescribed by the Secretary of the Treasury, shall be amortized over the term of
the loan in substantially level payments not less frequently than quarterly. A
Participant’s loan shall be repaid by means of payroll deduction.

(1) Authorized Leave of Absence. Notwithstanding the foregoing provisions of
this Section, a Participant’s loan payments shall be suspended for a period of
up to one year while the Participant is on an unpaid Authorized Leave of Absence
(other than a military leave described in clause (2) below); provided that the
loan must be repaid within the term specified in subsection (b) and the
installments due after the earlier of the Participant’s resumption of active
service or the first anniversary of the commencement of the Authorized Leave of
Absence may not be less than the installments payable immediately prior to the
commencement of the Authorized Leave of Absence.

 

-43-



--------------------------------------------------------------------------------

(2) Military Leave. Notwithstanding the provisions of subsection (b) and (a), a
Participant’s loan repayments shall be suspended as permitted under
Section 414(u)(4) of the Code during periods of absence from employment due to
Qualified Military Leave effective as of December 12, 1994.

(d) Loans Granted on a Reasonably Equivalent Basis. The Plan Administrator may
grant such loans and may direct the Trustee to lend Trust Fund assets to such
Participant, provided that such loans are available to all Participants on a
reasonably equivalent basis, are not made available to Highly Compensated
Employees in amounts greater than the amounts made available to other Employees,
bear a reasonable rate of interest, and are adequately secured.

(e) Pledge of Accounts. Any loan made pursuant to this Section 7.02 shall be
made pro rata from the Participant’s Accounts. If a Participant’s Account is
invested in more than one Investment Fund at the time of the loan, the loan
shall be made pro rata from each Investment Fund (other than the Company Stock
Fund) in which the Accounts from which the loan is disbursed are invested,
except to the extent an Inactive Account is not available for loans as set forth
in Schedule 1. Such loan and any accrued but unpaid interest with respect
thereto, shall constitute a first lien upon the interest of such Participant in
the Accounts from and to the extent to which the loan is made and, to the extent
that the loan may be unpaid at the time the Participant’s Accounts become
payable, shall be deducted from the amount payable to such Participant or his
Beneficiary at the time of distribution of any portion of his or her Accounts.
In the event that a Participant fails to repay a loan according to its terms and
foreclosure occurs, the Plan may foreclose on the portion of the Participant’s
Accounts which secure the loan and which would be distributable to the
Participant as of the earliest date on which the Participant could elect a
distribution or withdrawal pursuant to this Article or Article VII. Such
foreclosed amount shall be deemed to be a distribution.

(f) Loan Earmarked as a Separate Investment for Participant’s Accounts. The note
representing the loan shall be segregated as a separate Investment Fund held by
the Trustee as a separate earmarked investment solely for the account of the
Participant. Interest and principal payments on a Participant’s loan shall be
credited to each of the Participant’s Accounts in the ratio that the amount of
the loan borrowed from the Account bears to the total amount of the loan
borrowed from all of the Participant’s Accounts. Interest and principal payments
shall be invested in accordance with the Participant’s investment election under
Section 6.08 in effect at the time such interest and principal payment is made.

(g) Spousal Consent. If any part of the loan will be disbursed from a Restricted
Account, the Participant must obtain the consent of his or her spouse, if any,
to use of his or her Accounts as security for the loan. Spousal consent shall be
obtained no earlier than the beginning of the 90-day period that ends on the
date on which the loan is to be so secured. The consent must be in writing, must
acknowledged the effect of the loan and must be witnessed by a notary public.
Such consent shall thereafter be binding with respect to the consenting spouse
or any subsequent spouse with respect to that loan.

 

-44-



--------------------------------------------------------------------------------

A new consent shall be required if the Accounts are used as security for the
renegotiation, extension, renewal or other revision of the loan.

(h) Loans Subject to Terms and Conditions Imposed by Plan Administration. Any
loan made pursuant to this Section, subject to the foregoing requirements, shall
be subject to such origination fee and other terms and conditions as the Plan
Administrator may in its discretion impose. The Plan Administrator may adopt
such non-discriminatory rules and regulations relating to loans to Participants
as it may deem appropriate.

7.03 Request for Distribution. A withdrawal or loan shall be paid only if the
Participant or Beneficiary files a written request for a withdrawal with the
Plan Administrator on such form as the Plan Administrator shall provide or
permit and in accordance with such rules and regulations as the Plan
Administrator may prescribe. A withdrawal or loan disbursed to a married
participant from a Restricted Account shall require the consent of the
participant’s spouse in accordance with Appendix A. A withdrawal or loan shall
be paid as soon as administratively feasible after the first Valuation Date that
after the Plan Administrator receives a valid written request for a withdrawal
or loan.

ARTICLE VIII

Benefits

8.01 Payment of Benefits in General. Subject to the special rules applicable to
a Restricted Accounts set forth in Appendix A, a Participant’s benefits under
this Plan shall be payable in accordance with the provisions of this Article.
Except as otherwise specifically provided, the provisions of this Article shall
apply to all distributions occurring on or after the Effective Date including
distributions to Participants (or to the Beneficiaries of deceased Participants)
who had a Termination of Employment prior to the Effective Date.

8.02 Payment on Termination of Employment. If a Participant has a Termination of
Employment, the Participant (or if the Participant has died, his or her
Beneficiary) shall be entitled to a distribution of the vested portion of the
Participant’s Accrued Benefit in such one of the following methods as the
Participant (or if the Participant has died and has not elected a form of
distribution which precludes his or her Beneficiary from making a subsequent
election, the Participant’s Beneficiary), may elect by written notice to the
Plan Administrator in a form acceptable to the Plan Administrator:

(a) a single lump sum;

(b) installments at monthly, quarterly or annual intervals over a period certain
not exceeding the period determined under Section 8.06(b) and in compliance with
the requirements of Section 8.06.

Notwithstanding the foregoing, if for any reason no election of a form of
benefit is on file with the Plan Administrator when payment of the Participant’s
Accrued Benefit is required under Section 8.03, or if the Participant’s vested
Accrued Benefit does not exceed $1,000 at the time of

 

-45-



--------------------------------------------------------------------------------

the Participant’s Termination of Employment, the Trustee will pay the
Participant’s vested Accrued Benefit in a single lump sum.

8.03 Time of Payment.

(a) General. Distribution of a Participant’s benefits upon Termination of
Employment will normally be available as soon as reasonably practicable after
the Valuation Date coinciding or with or next following the Participant’s
Termination of Employment, but not more than 60 days following the end of the
Plan Year in which his or her Termination of Employment occurred. However,
except as otherwise provided in this Section, a distribution shall be paid only
if and after the Participant or Beneficiary files a written request for a
distribution with the Plan Administrator on such form as the Plan Administrator
shall provide or permit and in accordance with such rules and regulations as the
Plan Administrator may prescribe. The time of any distribution is subject to
subsection (b), (c) and (d).

(b) Consent Requirement. If the Participant’s distributable Account balance is
more than $1,000, and if the Participant is living but has not attained age 65,
distribution will not be made without the Participant’s prior written consent
before the Participant attains age 65 or dies. The Plan Administrator will
notify each such terminated Participant of his or her right to give or withhold
such consent at least 30 days, but no more than 90 days, before the date
distribution is made (if in a lump sum) or begins (if in installments). Such
distribution may be made less than 30 days after such notice is given if the
Plan Administrator clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision whether to elect a distribution, and the Participant, after receiving
the notice, affirmatively elects a distribution.

(c) Limitation on Mandatory Deferral. The making (if in a lump sum) or
commencement (if in installments) of any distribution shall not be delayed
without the consent of the Participant (or Beneficiary) beyond sixty (60) days
after the close of the Plan Year in which occurs the latest of (i) the
Participant’s Termination of Employment, or (ii) the Participant’s Normal
Retirement Date. The failure of a Participant or Beneficiary to otherwise elect
payment in accordance with the provisions of the Plan shall be deemed to be an
election to defer the making or commencement of payment of benefits until such
Participant files a request in accordance with subsection (a) and (if
applicable) a consent in accordance with subsection (b), or until the Required
Distribution Date as provided in subsection (d) below.

(d) Required Distribution Date. Notwithstanding any other provision of this Plan
or any Participant election, payment of benefits shall be made (if in a lump
sum) or shall commence (if in installments) not later than the Participant’s
Required Distribution Date, or such later date as the Secretary of the Treasury
or his or her delegate shall by applicable regulation, ruling or notice permit.
If the payment is made in installments, the installment schedule shall comply
with Section 8.06. If the payment is made by reason of the death of the
Participant, the schedule shall comply with Section 8.05(d).

 

-46-



--------------------------------------------------------------------------------

8.04 Lump Sum Payment Without Election. Notwithstanding any other provision of
this Article VIII, if a Participant (or the Beneficiary of a deceased
Participant) is entitled to a distribution (including distributions with respect
to Participants who had a Termination of Employment prior to January 1, 1997)
and if the value of a Participant’s vested Accrued Benefit does not exceed
$1,000, the Plan Administrator shall direct the immediate distribution of such
benefit in a single lump sum regardless of any election or consent of the
Participant, his or her spouse or other Beneficiary; provided, however, that no
cash-out payment under this subsection shall be made after distribution of
benefits has begun without the consent of the Participant or (if the Participant
has died and his or her surviving spouse is his or her Beneficiary) his or her
surviving spouse.

8.05 Payment Upon Death.

(a) Designated Beneficiary. Each Participant shall designate a Beneficiary to
receive payment of that portion, which may be all, of his or her Accrued Benefit
that is payable after the Participant’s death, on such form as the Plan
Administrator shall provide or permit and in accordance with such rules and
regulations as the Plan Administrator may prescribe. The Participant may change
his or her Beneficiary from time to time by filing a Beneficiary designation in
writing with the Plan Administrator. No designation of Beneficiary or change of
Beneficiary shall be effective unless and until it is received by the Plan
Administrator during the Participant’s lifetime and, if applicable, unless and
until the consent of the Participant’s spouse (in accordance with subsection) is
received by the Plan Administrator.

(b) Default Beneficiary. If a Participant shall fail to file a valid Beneficiary
designation, or if all persons designated as the Beneficiary shall have died,
(or, in the case of a Beneficiary other than an individual, ceased to exist), or
if, after a reasonable search, the Plan Administrator is unable to locate the
Participant’s Beneficiary within a period of two years following the
Participant’s death, the Participant’s Beneficiary shall be the first of the
following in order of precedence:

(1) the Participant’s surviving spouse;

(2) the Participants then-living descendants, if any, per stirpes;

(3) the Participant’s then-living parent or parents, equally;

(4) the estate of the last to die of the Participant and any designated
Beneficiary.

(c) Spousal Consent. If the Participant is married, his or her designation of a
Beneficiary other than his or her surviving spouse will not be valid unless the
spouse has consented to such designation of Beneficiary. Such consent shall be:

(1) in a writing acknowledging the effect of the consent;

(2) signed by the Participant’s spouse and witnessed by a notary public or (if
the Plan Administrator is an individual employed by the Company or a

 

-47-



--------------------------------------------------------------------------------

Related Employer) the Plan Administrator or an employee of the Company or a
Related Employer working under the organizational supervision of the Plan
Administrator;

(3) effective only for the spouse who gives the consent;

(4) effective only with respect to the specific beneficiary named in the consent
unless the spouse voluntarily in such consent expressly permits subsequent
elections of Beneficiaries without further spousal consent and acknowledges the
spouse’s right to limit the consent to a specific Beneficiary; and

(5) irrevocable unless and until the Participant revokes his or her designation
of Beneficiary.

However, the consent of a Participant’s spouse shall not be required if (i) it
is established to the satisfaction of a Plan representative that such consent
may not be obtained because there is no spouse, or because the spouse cannot be
located, (ii) the Participant is legally separated or the Participant has been
abandoned (within the meaning of local law) and the Participant has a court
order to such effect, or (iii) because of such other circumstances as the
Secretary of the Treasury may by regulations prescribe. If the spouse is legally
incompetent to give consent, the spouse’s legal guardian, even if the guardian
is the Participant, may give consent. To the extent provided in any Qualified
Domestic Relations Order (as defined in Section 13.03), the former spouse of a
Participant shall be treated as the surviving spouse of such Participant for
purposes of providing consent in accordance with this Section 8.05.

(d) Time and Period of Distribution. Notwithstanding the foregoing provisions of
this Section 8.05, if a Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

(i) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin no later than
December 31 of the calendar year immediately following the calendar year
containing the fifth anniversary of the Participant’s death, or by December 31
of the calendar year in which the Participant would have attained age 70 1/2, if
later,

(ii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, or if there is no designated Beneficiary, then the
Participant’s entire interest will be distributed to the Beneficiary no later
than December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving spouse is the Participant’s
sole designated Beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, then this clause (ii) shall apply as if the surviving spouse were the
Participant.

 

-48-



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing provisions of this Article VIII or
Section 8.06, if for any reason any portion of a Participant’s vested Accrued
Benefit is to be paid after his or her death to a trust or to an estate,
distribution shall be made in the form of an immediate lump sum payment.

For purposes of this Section 805(d) and Section 8.06, distributions are
considered to begin on the Participant’s Required Distribution Date. If
distributions under an annuity purchased from an insurance company irrevocably
commence to the Participant before the Participant’s Required Distribution Date
(or to the Participant’s surviving spouse before the date distributions are
required to begin to the surviving spouse under clause (i)), the date
distributions are considered to begin is the date distributions actually
commence. The minimum amount of distributions beginning pursuant to this
Section 8.05(d) shall be determined under Section 8.06(e)

(e) Rights of Beneficiary. The Beneficiary of a Participant who has died shall
have the same rights and obligations as the Participant with respect to the
portion of the interest of the Participant as to which he or she is the
Beneficiary, to direct the investment of Accounts pursuant to Section 6.08 and
to direct the Trustee with respect to exercise of rights in Company Stock
pursuant to Section 6.09.

8.06 Minimum Distribution Requirements.

(a) A Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Distribution Date. Unless a Participant’s interest is distributed in a single
sum on or before his or her Required Distribution Date, the amount required to
be distributed for each calendar year, beginning with distributions for the
first distribution calendar year (as defined in subsection (f)), will be made in
accordance with this Section 8.06. If the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and Treasury regulations.

(b) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of: (i) the
quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or (ii) if the
Participant’s sole designated Beneficiary for the distribution calendar year is
the Participant’s spouse, the quotient obtained by dividing the Participant’s
account balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year. Required minimum distributions will be determined
under this Section 8.06 beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant’s date of death.

(c) If a Participant dies on or after the date distributions begin and there is
a designated Beneficiary, the minimum amount that will be distributed for each
distribution

 

-49-



--------------------------------------------------------------------------------

calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated Beneficiary, determined as follows:

(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(ii) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(d) If the Participant dies on or after the date distributions begin and there
is no designated Beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(e) If the Participant dies before the date distributions begin then, subject to
Section 8.05(d):

(i) If there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in subsection (d).

(ii) If there is no designated Beneficiary, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(iii) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 8.05(d), this section 8.06(e) will
apply as if the surviving spouse were the Participant.

 

-50-



--------------------------------------------------------------------------------

(f) For purposes of this Section 8.05(d) and this Section 8.06:

(i) “Designated Beneficiary” means the individual who is designated as the
Beneficiary under Section 8.05(a) of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4,
of the Treasury regulations.

(ii) “Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required
Distribution Date. For distributions beginning after the Participant’s death,
the first distribution calendar year is the calendar year in which distributions
are required to begin under Section 8.05(d). The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s Required Distribution Date. The required minimum distribution
for other distribution calendar years, including the required minimum
distribution for the distribution calendar year in which the Participant’s
Required Distribution Date occurs, will be made on or before December 31 of that
distribution calendar year.

(iii) “Life expectancy” means life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv) “Participant’s account balance” means the account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

(g) The requirements of Section 8.05(d) and this Section 8.06 will take
precedence over any inconsistent provisions of the Plan. Distributions required
under Section 8.05(d) and this Section 8.06 will be determined and made in
accordance with the Treasury Regulations under Section 401(a)(9) of the Internal
Revenue Code.

8.07 Facility of Payment. If a Participant or Beneficiary is (i) declared an
incompetent or is a minor, (ii) a conservator, guardian, or other person legally
charged with his or her care has been appointed, and (iii) written notice of
such incompetency and appointment is filed with the Plan Administrator before
distribution of benefits, then any benefits to which such Participant or
Beneficiary is entitled shall be payable to such conservator, guardian, or other
person legally charged with his or her care. Neither the Company, any Related
Employer, the Trustee, the Investment Committee, any Investment Manager, nor the
Plan Administrator, shall be under any

 

-51-



--------------------------------------------------------------------------------

duty to see to the proper application of such payments made to a Participant,
conservator, guardian, or relatives of a Participant.

8.08 Form of Payment. Each distribution shall be paid in cash (including
negotiable check or other cash equivalent), except that a Participant or
Beneficiary may elect in accordance with such procedures as the Plan
Administrator may establish or adopt to receive that portion of his or her
distributable Accounts invested in the Company Stock Fund or in other Employer
Stock in the form of whole shares (with cash in lieu of fractional shares) of
such Company Stock or other Employer Stock.

8.09 Direct Rollover to Another Plan. Notwithstanding any provision of this Plan
to the contrary, a Participant or other Distributee (as defined below), may
elect, at such time and in such manner as prescribed by the Plan Administrator,
to have all or any portion of the benefits payable to such Distributee which
constitutes an Eligible Rollover Distribution (as defined below) as paid by the
Trustee directly to the Eligible Retirement Plan specified by such Distributee.
Such election shall be subject to such reasonable administrative requirements as
the Plan Administrator may from time to time establish which may include, but
shall not be limited to, requirements consistent with Treasury Regulations and
other guidance issued by the Internal Revenue Service permitting de minimis
requirements for amounts eligible to be rolled over or paid partly to the
Participant and partly rolled over. An election may be made pursuant to this
Section only after the Distributee has met otherwise applicable requirements for
receipt of a distribution under the Plan, including any applicable requirements
of Appendix A. As used in this Section, the following terms shall have the
following meanings:

(1) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 8.06(b); any distribution
by reason of Hardship pursuant to Section 7.01(b); and except as provided in the
following sentence the portion of any distribution that is not includable in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includable in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includable in gross income and the portion of such distribution which is not so
includable.

(2) “Eligible Retirement Plan” means an individual retirement account described
in Section 408(a) of the Code, an individual retirement annuity

 

-52-



--------------------------------------------------------------------------------

described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the Distributee’s Eligible Rollover Distributions.
However, in the case of an Eligible Rollover Distribution to a Participant’s
surviving spouse or surviving former spouse who is a Distributee pursuant to a
Qualified Domestic Relations Order (as defined in Section 13.03), an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity. For purposes of this Section an Eligible Retirement Plan shall also
mean an annuity contract described in section 403(b) of the Code and an eligible
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this plan. The definition of Eligible Retirement
Plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relation order, as defined in section 414(p) of the Code. Notwithstanding any
provisions of this Plan to the contrary, a nonspouse Beneficiary may elect to
have all or any portion of the benefits payable to such Distributee which
constitutes an eligible rollover distribution as defined in Section 402(c)(4) of
the Code transferred directly to (A) an individual retirement account described
in Section 408(a) of the Code or (B) an individual retirement annuity described
in Section 408(b) of the Code (other than an endowment contract) that was
established for the purpose of receiving the benefits on behalf of the nonspouse
Beneficiary.

(3) “Distributee” means a Participant. In addition, a Participant’s surviving
spouse, former spouse who is an alternative payee under a Qualified Domestic
Relations Order, and a nonspouse Beneficiary are Distributees with regard to the
interest of the spouse, former spouse, or nonspouse Beneficiary.

(4) “Direct Rollover” means a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.

8.10 Deduction of Taxes from Amounts Payable. The Trustee may deduct from any
amounts to be distributed under this Plan such amounts as the Trustee, in his,
her or its sole discretion, deems proper to protect the Trustee and the Trust
against liability for the payment of death, succession, inheritance, income, or
other federal, state or local taxes, and out of the money so deducted, the
Trustee may discharge any such liability and pay the amount remaining to the
Participant or his or her Beneficiary, as the case may be.

ARTICLE IX

Administration

9.01 Sponsor Rights and Duties. The Company shall have overall responsibility
for the administration and operation of the Plan, which the Company shall
discharge by the appointment and removal (with or without cause) of the Trustee,
the Investment Committee and the Plan Administrator.

 

-53-



--------------------------------------------------------------------------------

9.02 Plan Administrator Rights and Duties. The Plan Administrator shall
administer and enforce the Plan and the Trust in accordance with the terms of
the Plan and the Trust Agreement and shall have all powers necessary to
accomplish that purpose, including but not by way of limitation, the following,
all to be exercised in the sole and absolute discretion of the Plan
Administrator:

(a) To issue rules, regulations and procedures and prescribe forms necessary for
the proper conduct and administration of the Plan and to change, alter, or amend
such rules, regulations and procedures and forms;

(b) To construe the Plan and Trust Agreement;

(c) To determine all questions arising in the administration of the Plan,
including those relating to the eligibility of persons to become Participants;
the rights of Participants, former Participants and their Beneficiaries; and
Employer contributions,

(d) To determine and advise the Trustee of the amount and kind of benefits
payable to Participants or their Beneficiaries;

(e) To authorize the Trustee to disburse funds from the Trust Fund in accordance
with the provisions of the Plan;

(f) To employ and compensate such accountants and attorneys (who may but need
not be the accountants or attorneys of the Company) and other persons to render
advice, and such clerical employees as the Plan Administrator may deem necessary
to the performance of his, her or its duties;

(g) To invest all or a portion of the Trust Fund in loans to Participants and to
segregate the notes representing such loan in a separate fund in accordance with
Section 7.2;

(h) To have prepared and furnished to Participants and Beneficiaries all
information required under federal law or provisions of this Plan to be
furnished to them;

(i) To have prepared and filed or published with the Department of Labor and the
Department of Treasury or other governmental agency all reports and other
information required under federal law;

(i) To make available to Participants upon request, for examination during
business hours, such records as pertain exclusively to the examining
Participant; and

(j) To hear, review and determine claims for benefits.

(k) To delegate his, her or its responsibilities under the Plan to such person
or persons as he, she or it may deem advisable;

(l) To do all other acts and things necessary he, she or it deems in his, her or
its sole discretion to be necessary or appropriate for the administration of the
Plan.

 

-54-



--------------------------------------------------------------------------------

9.03 Plan Administrator Bonding and Expenses. The Plan Administrator shall serve
without bond (except as otherwise required by federal law) and without
compensation for his, her or its service as such; but all expenses incurred in
the administration of the Plan and the Trust shall be paid by the Trust pursuant
to Section 6.03 except to the extent paid by the Company.

9.04 Information To Be Supplied by Participants. Participants and Beneficiaries
shall provide the Plan Administrator and the Trustee or their delegates with
such information, as they shall from time to time determine to be necessary in
the discharge of their duties for the administration of the Plan and the Trust.
The Plan Administrator and the Trustee may rely conclusively on the information
certified to them by a Participant or Beneficiary.

9.05 Information To Be Supplied by Employers. Employers shall provide the Plan
Administrator and the Trustee or their delegates with such information, as they
shall from time to time determine to be necessary in the discharge of their
duties for the administration of the Plan and the Trust. The Plan Administrator
and the Trustee may rely conclusively on the information certified to them by an
Employer.

9.06 Records. The regularly kept records of the Plan Administrator, the Company
and the other Employers shall be conclusive evidence of the Service of a
Participant, his or her Compensation, his or her age, marital status, status as
an Eligible Employee, and all other matters contained in such records applicable
to this Plan.

9.07 Electronic Media. Under procedures authorized or approved by the Plan
Administrator, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant or Beneficiary under this Plan may be made available to such
Participant or Beneficiary in an electronic medium (including computer network,
e-mail or voice response system) and any such communication to or from a
Participant or Beneficiary through such electronic media shall be fully
effective under this Plan for such purposes as such procedures shall prescribe;
provided, however, that the consent of a spouse under Section 7.02(g), 8.05(c),
or Appendix A, shall be effective only if made in a written document. Any record
of such communication retrieved from such electronic medium under its normal
storage and retrieval parameters shall be effective as a fully authentic
executed writing for all purposes of this Plan absent manifest error in the
storage or retrieval process.

9.08 Plan Administrator Decisions Final. The Plan Administrator shall have
discretion to determine all matters within his, her or its jurisdictions. The
decisions of the Plan Administrator shall be final, binding and conclusive upon
the Employers, and the Trustee and upon each Employee, Participant, former
Participant, Beneficiary and every other person or party interested or
concerned.

ARTICLE X

Claims Procedure

10.01 Initial Claim for Benefits. Except as provided in Section 8.03 for
requests for and consents to distribution in certain circumstances, and in
Appendix A, no claim shall be required for benefits routinely due to be made or
begin under this Plan. Any Participant or Beneficiary

 

-55-



--------------------------------------------------------------------------------

(a “Claimant”) may submit to the Plan Administrator (or to such other person or
persons as may be designated by the Plan Administrator) a claim for benefits not
received or received in an improper amount. A claim shall be in writing in such
form as is provided or approved by the Plan Administrator. A Claimant shall have
no right to seek review of a denial of benefits, or to bring any action in any
court to enforce a claim for benefits, prior to his or her filing a claim for
benefits under this Section 10.01 and exhausting his or her rights to review
under Section 10.02.

When a claim for benefits has been filed properly, the Plan Administrator shall
evaluate such claim for benefits and notify the Claimant of its approval or the
denial within ninety (90) days after the receipt of such claim unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, the Plan administrator shall
furnish written notice of the extension to the Claimant prior to the termination
of the initial ninety (90) day period. The notice shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than one hundred and eighty (180) days
after the date on which the claim was filed). The Plan Administrator shall give
the Claimant written notice whether the claim is granted or denied, in whole or
in part. If a claim is denied, in whole or in part, the Plan Administrator shall
give the Claimant written notice which shall contain (1) the specific reasons
for the denial, (2) references to pertinent plan provisions upon which the
denial is based, (3) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary, and (4) the Claimant’s rights to seek review of the
denial.

10.02 Review of Claim Denial. If a claim is denied, in whole or in part (or if
within the time periods presented in Section 10.01 the Claimant has not received
an approval or a denial and the claim is therefore deemed denied), the Claimant
shall have the right to request that the Plan Administrator (or such other
person or persons as may be designated by the Plan Administrator) review the
denial. The Plan Administrator may in the sole and absolute discretion of the
Plan Administrator appoint a third person other than the Plan Administrator,
with such person’s consent but without the consent of any Claimant, to make any
decision on review of a claim under this Section 10.02, provided such person
acknowledges in writing that he, she or it is a fiduciary with respect to this
Plan for such purpose. A request for review shall be in writing and must be
filed with the Plan Administrator within sixty (60) days after the date on which
the Claimant received written notification of the denial. A Claimant (or his or
her duly authorized representative) may request and receive copies of pertinent
documents and submit issues and comments in writing to the Plan Administrator
(or other designated person). Within sixty (60) days after such request for
review is received, the Plan Administrator (or other designated person) shall
reconsider the decision and advise the Claimant in writing of the decision on
review, unless special circumstances require an extension of time for processing
the review, in which case the Plan Administrator (or other designated person)
shall give the Claimant a written notification within such initial sixty
(60) day period specifying the reasons for the extension and advising the
Claimant when such review shall be completed. Such review shall be completed
within one hundred and twenty (120) days after the date on which the request for
review was filed. The Plan Administrator (or other designated person) shall
forward the decision on review to the Claimant in writing and shall include
specific reasons for the decision and references to plan provisions upon which
the decision is based. A decision on review shall be final and binding on all
persons for all purposes. No action may be brought in any court respecting
benefits, which were the subject of a denial of a claim for benefits (other than
an

 

-56-



--------------------------------------------------------------------------------

action by the Plan Administrator to enforce such denial) more than one (1) year
after the denial of such claim. If a Claimant shall fail to file a request for
review in accordance with the procedures described in Sections 10.01 and 10.02,
such Claimant shall have no right to review and shall have no right to bring
action in any court and the denial of the claim shall become final and binding
on all persons for all purposes.

ARTICLE XI

Amendment, Merger and Termination of the Plan

11.01 Amendments. The Company may amend, modify, change, revise, discontinue or
terminate the Plan at any time prospectively or retroactively. Such amendment,
modification, change, revision, discontinuance or termination shall be done by
written resolution of the Board of Directors of the Company, except that (i) an
amendment or modification required (in the reasonable judgment of the Plan
Administrator or the Company) to comply with changes in applicable law or to
permit the issuance of or conform to the conditions of a favorable determination
letter from the Internal Revenue Service on the qualification of the Plan under
Section 401(a) of the Code may be done by written instrument signed on behalf of
the Company by the Plan Administrator or officer of the Company; and (ii) the
Plan Administrator may revise Schedule 1 from time to time to reflect the
Accounts maintained from time to time under the Plan as long as such revision
does not have an effect prohibited by this Section or Section 11.02. However,
except as authorized or permitted by provisions of the Code, or any other
statute relating to employees’ trusts, or regulations or ruling issued pursuant
thereto, no amendment shall: (i) increase the duties or liabilities of the
Trustee or the Plan Administrator without the consent of the person affected;
(ii) have the effect of vesting in any Employer any interest in any funds,
securities or other property subject to the terms of this Plan and the Trust
Agreement; or authorizing or permitting at any time any part of the corpus or
income of the Trust Fund to be used or diverted to purposes other than for the
exclusive benefit of Participants and their Beneficiaries, except as provided in
Sections 5.07 and 6.11 or applicable law as in effect from time to time, or
(iii) divest any Participant of his or her vested Account Balance, decrease the
Accrued Benefit of any Participant, or eliminate or reduce any early retirement
benefit or retirement-type subsidy or eliminate an optional form of benefit
except as permitted by Section 411(d)(6) of the Code and Treasury Regulations
and rulings thereunder or other applicable law as in effect from time to time.

11.02 Plan Merger. The Company may direct the merger or consolidation of this
Plan with, or transfer of assets from this Plan to, another employee benefit
plan qualified under Section 401(a) of the Code (“Other Plan”), or may direct
the Trustee to accept the merger or consolidation of a Transferor Plan into, or
a transfer of assets and liabilities, or portion thereof, from a Transferor Plan
to this Plan, on such terms and conditions as the Company in its sole discretion
deems desirable, in the same manner (and subject to the same conditions) as an
amendment to this Plan under Section 11.01. However, the Plan shall not merge or
consolidate with, or transfer to or receive from any Transferor Plan or Other
Plan any assets or liabilities, (i) unless each Participant would receive a
benefit immediately after the merger, consolidation or transfer (if the Plan
were then terminated) which is equal to or greater than the benefit to which he
would have been entitled immediately before the merger, consolidation, or
transfer (if the Plan were then terminated), and (ii) the merger, consolidation
or transfer of assets does not have

 

-57-



--------------------------------------------------------------------------------

an effect prohibited by clause (iii) of the last sentence of Section 11.01
above. The portion of any assets and liabilities received from a Transferor Plan
that was attributable to elective contributions, qualified nonelective
contributions or qualified matching contributions (as defined in Treas. Reg. §
1.401(k)-6 (“401(k) Assets and Liabilities”) shall remain subject to the
distribution limitations of Treas. Reg. § 1.401(k)-1(d). 401(k) Assets and
Liabilities of this Plan shall not be transferred to an Other Plan unless the
Other Plan provides (as determined by the Plan Administrator) that such 401(k)
Assets and Liabilities may not be distributed before the times specified in
Treas. Reg. § 1.401(k)-1(d). The portion of any assets and liabilities received
from a Transferor Plan that was subject to Section 412 of the Code shall not be
distributable before the earlier of the Participant’s Normal Retirement Date or
Termination of Employment except as otherwise required by Section 401(a)(9) of
the Code. No merger, consolidation, or transfer of assets shall impose on the
Company or any Related Company any liabilities or obligations of the sponsor of
a Transferor Plan respecting the Transferor Plan or accounts transferred from
the Transferor Plan (including but not limited to the obligation to make
contributions to such accounts) unless the Company or Related Company expressly
assumes such liabilities or obligations.

11.03 Plan Termination. The Company, by resolution of the Board of Directors,
may reduce, suspend or discontinue Employer contributions hereunder, and
terminate the Plan at any time in whole or in part, provided, however, that the
termination of the Plan or the reduction, suspension or discontinuance of
contributions hereunder shall not have any retroactive effect as to deprive any
Participant or Beneficiary of any benefit already accrued.

11.04 Payment Upon Termination. Upon termination of the Plan or complete
discontinuance of Employer contributions, the unvested portion of each
Participant’s Accrued Benefit that has not been forfeited pursuant to
Section 4.10 prior to the termination of the Plan or complete discontinuance of
Employer contributions shall become fully vested and nonforfeitable. Upon a
partial termination of the Plan, the Accrued Benefit of each former Active
Participant who lost status as an Active Participant because of such partial
termination shall become fully vested and nonforfeitable. In the event of
termination of the Plan and after payment of all expenses, the Plan
Administrator may direct that either (1) each Participant and each Beneficiary
of a deceased Participant receive his or her entire Accrued Benefit as soon as
reasonably possible and permitted by regulations under Section 401(k) of the
Code where the applicable Employer does not continue to maintain an alternative
defined contribution plan, or (2) the Trust be continued and Participants’
Accrued Benefits be distributed at such times and in such manner as provided in
Article VIII, in which case continued allocations of net income, gains, losses
and expenses of the Trust Fund as provided in Article VI shall be made. Any
distribution upon Plan termination shall be deemed to include a distribution of
Excess Deferrals, Total Excess Contributions, and Total Excess Aggregate
Contributions, to the extent such distribution is required by Article V of the
Plan.

11.05 Withdrawal from the Plan by an Employer. Any Employer other than the
Company may withdraw from the Plan and Trust Agreement, under such terms and
conditions as the Board of Directors may prescribe, by delivery to the Trustee
and the Company of a resolution of its board of directors electing to so
withdraw. An Employer that ceases to be a Related Employer shall automatically
withdraw from the Plan effective as of the date such Employer ceases to be a
Related Employer unless then or thereafter such Employer affirmatively elects,

 

-58-



--------------------------------------------------------------------------------

and the Board of Directors affirmatively consents, to such Employer continuing
to be an Employer under this Plan.

ARTICLE XII

Top Heavy Provisions

12.01 Application. The definitions in Section 12.02 shall apply under this
Article XII and the special rules in Section 12.03 shall apply, notwithstanding
any other provisions of the Plan, for any Plan Year in which the Plan is a Top
Heavy Plan and for such other Plan Years as may be specified herein. multiple
employer plan as described in Code Section 413(c), the provisions of this
Article XII shall be applied separately to each Employer and Related Company
taking account of benefits under the Plan provided to employees of the Employer
or Related Company because of service with that Employer or Related Company.

12.02 Special Top Heavy Definitions. The following special definitions shall
apply under this Article XI.

(a) “Aggregate Employer Contributions” means the sum of all Employer
contributions under this Plan allocated for a Participant to the Plan and
employer contributions and forfeitures allocated for the Participant to all
Related Defined Contribution Plans in the Aggregation Group. With respect to
Non-Key Employees, Elective Deferrals under the Plan and employer contributions
attributable to salary reduction or similar arrangement under any Related
Defined Contribution Plans shall not be included in Aggregate Employer
Contributions. Matching Contributions under the Plan and employer matching
contributions (within the meaning of Section 401(m)(4)(A) of the Code) under any
Related Defined Contribution Plans shall be included in Aggregate Employer
Contributions. Matching Contributions that are used to satisfy the minimum
contribution requirements of Section 12.03(a) shall be treated as Matching
Contributions for purposes of the actual contribution percentage test of
Section 5.03 of the Plan and other applicable requirements of Section 401(m) of
the Code.

(b) “Aggregation Group” means the group of plans in a Mandatory Aggregation
Group, if any, that includes the Plan, unless the inclusion of Related Plans in
the Permissive Aggregation Group would prevent the Plan from being a Top Heavy
Plan, in which case “Aggregation Group” means the group of plans consisting of
the Plan and each other Related Plan in a Permissive Aggregation Group with the
Plan.

(1) “Mandatory Aggregation Group” means each plan (considering the Plan and
Related Plans) that, during the Plan Year that contains the Determination Date
or any of the four preceding Plan Years,

(A) had a participant who was a Key Employee, or

(B) was necessary to be considered with a plan in which a Key Employee
participated in order to enable the plan in which the Key

 

-59-



--------------------------------------------------------------------------------

Employee participated to meet the requirements of Section 401(a)(4) or 410 of
the Code.

If the Plan is not described in (A) or (B) above, it shall not be part of a
Mandatory Aggregation Group.

(2) “Permissive Aggregation Group” means the group of plans consisting of
(A) the plans, if any, in a Mandatory Aggregation Group with the Plan, and
(B) any other Related Plan, that, when considered as a part of the Aggregation
Group, does not cause the Aggregation Group to fail to satisfy the requirements
of Section 401(a)(4) and Section 410 of the Code. A Related Plan in (B) of the
preceding sentence may include a simplified employee pension plan, as defined in
Code Section 408(k), and a collectively bargained plan, if when considered as a
part of the Aggregation Group such plan does not cause the Aggregation Group to
fail to satisfy the requirements of Section 401(a)(4) and Section 410 of the
Code considering, if the plan is a multiemployer plan as described in Code
Section 414(f) or a multiple employer plan as described in Code Section 413(c),
benefits under the plan only to the extent provided to employees of the employer
because service with the employer and, if the plan is a simplified employee
pension plan, only the employer’s contribution to the plan.

(c) “Determination Date” means, with respect to a plan year, the last day of the
preceding plan year or, in the case of the first plan year, the last day of such
plan year. If the Plan is aggregated with other plans in the Aggregation Group,
the Determination Date for each other plan shall be, with respect to any plan
year, the Determination Date for each such other plan which falls in the same
calendar year as the Determination Date for the Plan.

(d) “Key Employee” means, for the Plan Year containing the Determination Date,
any Employee or former Employee (including any deceased employee) who at any
time during such Plan Year was:

(1) an officer (including administrative executives as described in Treasury
Regulations Section 1.416-1(T-13)) of the Employer or a Related Company having
annual Compensation for the Plan Year greater than $130,000 (as adjusted under
Section 416(i) of the Code for Plan Years beginning after December 31, 2002);

(2) a more than five percent (5%) owner (or is considered as owning more than
five percent (5%) within the meaning of Code Section 318) of the Employer or a
Related Company; or

(3) a more than one percent (1%) owner (or is considered as owning more than one
percent (1%) within the meaning of Code Section 318) of the Employer or a
Related Company and has an annual Compensation for such Plan Year from the
Employer and Related Companies of more than $150,000.

 

-60-



--------------------------------------------------------------------------------

No more than a total of fifty (50) persons (or, if lesser, the greater of three
(3) persons or ten percent (10%) of all persons or beneficiaries of persons who
are employees or former employees) shall be treated as Key Employees under
paragraph (1) above for any Plan Year. If the number of persons who meet the
requirements to be treated as Key Employees under paragraph (1) exceeds such
limitation those persons with the highest annual Compensation in a Plan Year for
which the requirements are met and who are within the limitation on the number
of Key Employees will be treated as Key Employees. For purposes of determining
the number of officers taken into account hereunder, employees described in
Section 2.26(b)(1) through (6) shall be excluded. The determination of who is a
Key Employee will be made in accordance with Section 416(i) of the Code and the
applicable regulations

(e) “Non-Key Employee” means a person with an accrued benefit or account balance
in the Plan or any Related Plan in the Aggregation Group at any time during the
Measurement Period who is not a Key Employee, and any beneficiary of such a
person.

(f) “Present Value of Accrued Benefits” means, for any Plan Year, an amount
equal to the sum of (1), (2) and (3), subject to (4), for each person who, in
the Plan Year containing the Determination Date, was a Key Employee or a Non-Key
Employee.

(1) The value of a person’s Accrued Benefit under the Plan and each Related
Defined Contribution Plan in the Aggregation Group, determined as of the
valuation date coincident with or immediately preceding the Determination Date,
adjusted for contributions due as of the Determination Date, as follows:

(A) in the case of a plan not subject to the minimum funding requirements of
Section 412 of the Code, by including the amount of any contributions actually
made after the valuation date but on or before the Determination Date, and, in
the first plan year of a plan, by including contributions made after the
Determination Date that are allocated as of a date in that first plan year; and

(B) in the case of a plan that is subject to the minimum funding requirements,
by including the amount of any contributions that would be allocated as of a
date not later than the Determination Date, plus adjustments to those amounts as
required under applicable rulings, even though those amounts are not yet
required to be contributed or allocated (e.g., because they have been waived)
and by including the amount of any contributions actually made (or due to be
made) after the valuation date but before the expiration of the extended payment
period in Section 412(c)(10) of the Code.

(2) The sum of the actuarial present values of a person’s accrued benefits under
each Related Defined Benefit Plan in the Aggregation Group, expressed as a
benefit commencing at Normal Retirement Date (or the person’s attained age, if
later) determined based on the following actuarial assumptions:

 

-61-



--------------------------------------------------------------------------------

(A) Interest rate: 5%; and

(B) Post Retirement Mortality: 1984 Unisex Pension Table;

and determined in accordance with Code Section 416(g), provided, however, that
the accrued benefit of any Non-Key Employee shall be determined under the method
which is used for accrual purposes for all Related Defined Benefit Plans or, if
no single accrual method is used in all such plans, such accrued benefit shall
be determined as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The present value of an
accrued benefit for any person who is employed by an employer maintaining a plan
on the Determination Date is determined as of the most recent valuation date
which is within a 12-month period ending on the Determination Date, provided
however that:

(C) for the first plan year of the plan, the present value for an employee is
determined as if the employee had a Termination of Employment (i) on the
Determination Date or (ii) on such valuation date but taking into account the
estimated accrued benefit as of the Determination Date; and

(D) for the second and subsequent plan years of the plan, the accrued benefit
taken into account for an employee is not less than the accrued benefit taken
into account for the first plan year unless the difference is attributable to
using an estimate of the accrued benefit as of the Determination Date for the
first plan year and using the actual accrued benefit as of the Determination
Date for the second plan year.

For purposes of this paragraph (2), the valuation date is the valuation date
used by the plan for computing plan costs for minimum funding, regardless of
whether a valuation is performed that year.

If the plan provides for a nonproportional subsidy as described in Treasury
Regulations Section 1.416-1(T-27), the present value of accrued benefits shall
be determined taking into account the value of nonproportional subsidized early
retirement benefits and nonproportional subsidized benefit options.

(3) Distributions made with respect to the Employee under the Plan and any
Related Plan within the Aggregation Group during the one-year period ending on
the determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been a
Related Plan within the Aggregation Group. In the case of a distribution for a
reason other than severance from employment, death or disability, this provision
shall be applied by substituting “five-year period” for “one-year period.”

 

-62-



--------------------------------------------------------------------------------

(4) The following rules shall apply in determining the Present Value of Accrued
Benefits:

(A) Amounts attributable to qualified voluntary employee contributions, as
defined in Section 219(e) of the Code, shall be excluded.

(B) In computing the Present Value of Accrued Benefits with respect to rollovers
or plan-to-plan transfers, the following rules shall be applied to determine
whether amounts which have been distributed during the five (5) year period
ending on the Determination Date from or accepted into this Plan or any plan in
the Aggregation Group shall be included in determining the Present Value of
Accrued Benefits:

(i) Unrelated Transfers accepted into the Plan or any plan in the Aggregation
Group after December 31, 1983 shall not be included.

(ii) Unrelated Transfers accepted on or before December 31, 1983 and all Related
Transfers accepted at any time into the Plan or any plan in the Aggregation
Group shall be included.

(iii) Unrelated Transfers made from the Plan or any plan in the Aggregation
Group shall be included.

(iv) Related Transfers made from the Plan or any plan in the Aggregation Group
shall not be included by the transferor plan (but shall be counted by the
accepting plan).

(C) The Accrued Benefit of any individual who has not performed services for the
Employer maintaining the Plan at any time during the one (1) year period ending
on the Determination Date shall be excluded.

(g) “Related Transfer” means a rollover or a plan-to-plan transfer which is
either not initiated by the Employee or is made between plans each of which is
maintained by a Related Company.

(h) A “Top Heavy Aggregation Group” exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds sixty percent
(60%) of the sum of the Present Value of Accrued Benefits for all employees
under all plans in the Aggregation Group; provided that, for purposes of
determining the sum of the Present Value of Accrued Benefits for all employees,
there shall be excluded the Present Value of Accrued Benefits of any Non-Key
Employee who was a Key Employee for any Plan Year preceding the Plan Year that
contains the Determination Date. For purposes of applying the special rules
herein with respect to a Super Top Heavy Plan, a Top Heavy

 

-63-



--------------------------------------------------------------------------------

Aggregation Group will also constitute a “Super Top Heavy Aggregation Group” if
in any Plan Year as of the Determination Date, the sum of the Present Value of
Accrued Benefits for Key Employees under all plans in the Aggregation Group
exceeds ninety percent (90%) of the sum of the Present Value of Accrued Benefits
for all employees under all plans in the Aggregation Group.

(i) “Top Heavy Plan” means the Plan in any Plan Year in which the Plan is a
member of a Top Heavy Aggregation Group, including a Top Heavy Aggregation Group
consisting solely of the Plan. For purposes of applying the rules herein with
respect to a Super Top Heavy Plan, a Top Heavy Plan will also constitute a
“Super Top Heavy Plan” if the Plan in any Plan Year is a member of a Super Top
Heavy Aggregation Group, including a Super Top Heavy Aggregation Group
consisting solely of the Plan.

(j) “Unrelated Transfer” means a rollover or a plan-to-plan transfer which is
both initiated by the Employee and (a) made from a plan maintained by a Related
Company to a plan maintained by an employer which is not a Related Company or
(b) made to a plan maintained by a Related Company from a plan maintained by an
employer which is not a Related Company.

12.03 Special Top Heavy Provisions. For each Plan Year in which the Plan is a
Top Heavy Plan, the following rules shall apply, except that the special
provisions of this Section 12.03 shall not apply with respect to any employee
included in a unit of employees covered by an agreement which the Secretary of
Labor finds to be a collective-bargaining agreement between employee
representatives and one or more Employers if there is evidence that retirement
benefits were the subject of good faith bargaining between such employee
representative and the Employer or Employers:

(a) Minimum Employer Contributions. In any Plan Year in which the Plan is a Top
Heavy Plan, the Employers shall make additional Employer Contributions to the
Plan as necessary for each Participant who is employed on the last day of the
Plan Year and who is a Non-Key Employee to bring the amount of his or her
Aggregate Employer Contributions for the Plan Year up to at least three percent
(3%) of his or her Compensation, or if the Plan is not required to be included
in an Aggregation Group in order to permit a Related Defined Benefit Plan in the
Aggregation Group to satisfy the requirements of Section 401(a)(4) or
Section 410 of the Code, such lesser amount as is equal to the largest
percentage of a Key Employee’s Compensation allocated to the Key Employee as
Aggregate Employer Contributions, unless such Participant is a Participant in a
Related Defined Benefit Plan and receives a minimum benefit thereunder in
accordance with Section 416(c) of the Code in which case such Participant shall
not receive a minimum contribution under this Section 11.3(a).

For purposes of determining whether a Non-Key Employee is a Participant entitled
to have minimum Employer Contributions made on his or her behalf, a Non-Key
Employee will be treated as a Participant even if he is not otherwise a
Participant (or accrues no benefit) under the Plan because:

 

-64-



--------------------------------------------------------------------------------

(1) he has failed to complete the requisite number of hours of service (if any)
after becoming a Participant in the Plan,

(2) he is excluded from participation in the Plan (or accrues no benefit) merely
because his or her compensation is less than a stated amount, or

(3) he is excluded from participation in the Plan (or accrues no benefit) merely
because of a failure to make mandatory employee contributions or, if the Plan is
a 401(k) plan, because of a failure to make elective 401(k) contributions.

Contributions required by this subsection shall be allocated to the Company
Contribution Account (if the Non-Key Employee is not a Traveler) or the Traveler
Benefit Account (if the Non-Key Employee is a Traveler) of the affected Non-Key
Employee.

(b) Vesting. For each Plan Year in which the Plan is a Top Heavy Plan and any
Plan Year thereafter, the Employer Contribution Account of a Participant who has
at least one Hour of Service after the Plan becomes a Top Heavy Plan and who has
completed three (3) or more years of Vesting Service shall become fully vested
and nonforfeitable.

(c) Limitations. For Plan Years commencing prior to January 1, 2000, in
computing the limitations under Section 5.07 hereof for years in which the Plan
is a Top Heavy Plan, the special rules of Section 416(h) of the Code shall be
applied in accordance with applicable regulations and rulings so that, in
determining the denominator of the Defined Contribution Plan Fraction and the
Defined Benefit Plan Fraction, at each place at which “1.25” would have been
used, “1.00” shall be substituted, and by substituting $41,500 for $51,875 in
the numerator of the transition fraction described in Section 415(e)(6)(B) of
the Code, unless the Plan is not a Super Top Heavy Plan and the special
requirements of Section 416(h)(2) of the Code have been satisfied. This
Section 12.3(c) shall not apply to any Plan Year commencing after December 31,
1999.

(d) Transition Rule for a Top Heavy Plan. Notwithstanding the provisions of
Section 12.03(c), for each Plan Year commencing prior to January 1, 2000 in
which the Plan is a Top Heavy Plan and in which the Plan does not meet the
special requirements of Section 416(h)(2) of the Code in order to use 1.25 in
the denominator of the Defined Contribution Plan Fraction and the Defined
Benefit Plan Fraction, if an Employee was a participant in one or more defined
benefit plans and in one or more defined contribution plans maintained by the
employer before the plans became Top Heavy Plans and if such Participant’s
Combined Fraction exceeds 1.00 because of accruals and additions that were made
before the plans became Top Heavy Plans, a factor equal to the lesser of 1.25 or
such lesser amount (but not less than 1.00) as shall be needed to make the
Employee’s Combined Fraction equal to 1.00 shall be used in the denominator of
the Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction if
there are no further accruals or annual additions under any Top Heavy Plans
until the Participant’s Combined Fraction

 

-65-



--------------------------------------------------------------------------------

is not greater than 1.00 when a factor of 1.00 is used in the denominators of
the Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction.
Any provisions herein to the contrary notwithstanding, for Plan Years commencing
prior to January 1, 2000, if the Plan is a Top Heavy Plan and the Plan does not
meet the special requirements of Section 416(h)(2) of the Code in order to use
1.25 in the denominators of the Defined Benefit Plan Fraction and the Defined
Contribution Plan Fraction, there shall be no further Annual Additions for a
Participant whose Combined Fraction is greater than 1.00 when a factor of 1.00
is used in the denominator of the Defined Benefit Plan Fraction and the Defined
Contribution Plan Fraction, until such time as the Participant’s Combined
Fraction is not greater than 1.00. This Section 12.03(d) shall not apply to any
Plan Year commencing after December 31, 1997.

(e) Transition Rule for a Super Top Heavy Plan. Notwithstanding the provisions
of Sections 12.03(c) and 12.03(d), for each Plan Year commencing prior to
January 1, 2000 in which the Plan is a Super Top Heavy Plan, (1) if an Employee
was a participant in one or more defined benefit plans and in one or more
defined contribution plans maintained by the employer before the plans became
Super Top Heavy Plans, and (2) if such Participant’s Combined Fraction exceeds
1.00 because of accruals and additions that were made before the plans became
Super Top Heavy Plans and if immediately before the plans became Super Top Heavy
Plans the Combined Fraction as then computed did not exceed 1.00, then a factor
equal to the lesser of 1.25 or such lesser amount (but not less than 1.00) as
shall be needed to make the Employee’s Combined Fraction equal to 1.00 shall be
used in the denominator of the Defined Benefit Plan Fraction and the Defined
Contribution Plan Fraction if there are no further accruals or annual additions
under any Super Top Heavy Plans until the Participant’s Combined Fraction is not
greater than 1.00 when a factor of 1.00 is used in the denominators of the
Defined Benefit Plan Fraction and the Defined Contribution Plan Fraction. Any
provisions herein to the contrary notwithstanding, for Plan Years commencing
prior to January 1, 2000, if the Plan is a Super Top Heavy Plan, there shall be
no further Annual Additions for a Participant whose Combined Fraction is greater
than 1.00 when a factor of 1.00 is used in the denominator of the Defined
Benefit Plan Fraction and the Defined Contribution Plan Fraction until the
Participant’s Combined Fraction is not greater than 1.00. This Section 12.03(e)
shall not apply to any Plan Year commencing after December 31, 1999.

(f) Terminated Plan. If the Plan becomes a Top Heavy Plan after it has formally
been terminated, has ceased contributions and has been or is distributing all
plan assets to participants and their beneficiaries as soon as administratively
feasible or if a terminated plan has distributed all benefits of participants
and their beneficiaries, the provisions of Section 12.03 shall not apply to the
Plan.

(g) Frozen Plans. If the Plan becomes a Top Heavy Plan after contributions have
ceased under the Plan but all assets have not been distributed to Participants
or their Beneficiaries, the provisions of Section 12.03 shall apply to the Plan.

 

-66-



--------------------------------------------------------------------------------

ARTICLE XIII

Miscellaneous Provisions

13.01 Employer Joinder. Any Employer immediately before the Effective Date that
continues to be a Related Company immediately after the Effective Date shall
continue as an Employer under this Plan. Any entity that is a Related Company as
of the Effective Date or which is created by a transfer of assets from a Related
Employer after the Effective Date, and that employs Employees within the United
States who would be Eligible Employees if such Related Company were an Employer,
shall be an Employer and shall be deemed to have adopted this Plan and the Trust
unless such Related Company by resolution of its board of directors, or the
Company by resolution of the Board of Directors, affirmatively provides that
such Related Company shall not be an Employer. Any other Related Company shall
become an Employer as of the date (if any) as of which such Related Company
adopts the Plan by resolution of its board of directors, or as of which the
Company designates such entity as an Employer under the Plan by resolution of
the Board. Each Employer other than the Company so adopting or deemed to have
adopted the Plan thereby irrevocably appoints the Company to as its agent to do
on its behalf all acts and things required of an Employer under this Plan and
authorizes the Plan Administrator to determine the Employer contributions
required of such Employer under this Plan, to the end that Participants,
Beneficiaries, the Trustee, the Plan Administrator, and all other persons may
deal with the Company as if it were the only Employer under this Plan.

13.02 Non-Alienation of Benefits. Except as provided in Section 13.03, no
benefit payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, or other legal
processes, or encumbrance of any kind, other than federal tax levies and
judgments which are enforceable under federal law. Any attempt to alienate,
sell, transfer, assign, pledge or otherwise encumber any such benefits, whether
currently or thereafter payable, shall be void. No benefit, nor any fund which
may be established for the payment of such benefits, shall, in any manner, be
liable for or subject to the debts or liabilities of any person entitled to such
benefits.

13.03 Qualified Domestic Relations Order. Notwithstanding Section 13.02, the
Plan will pay all or the designated portion of a Participant’s Accounts to an
Alternate Payee (as defined below) pursuant to a Qualified Domestic Relations
Order (defined below). Payments to an Alternate Payee pursuant to a Qualified
Domestic Relations Order may not be made before the earlier of (i) the date on
which the Participant corresponding to the Qualified Domestic Relations Order is
entitled to a distribution under the Plan; or (ii) the later of (A) the date on
which such Participant attains age 50 or (B) the earliest date on which such
Participant could begin receiving benefits under the Plan if the Participant had
separated from service; provided, however, that clause (ii)(A) shall not apply
(and therefore the Plan will make distributions to an Alternate Payee under a
Qualified Domestic Relations Order regardless of whether the Participant has
attained age 50) if the Order specifies distributions at an earlier date than
otherwise permitted by clause (ii)(A) or permits the Alternate Payee to request
or consent to a distribution prior to the date specified by clause (ii)(A).

The term “Qualified Domestic Relations Order” means any judgment, decree or
order (including approval of a property settlement agreement) which:

 

-67-



--------------------------------------------------------------------------------

(a) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child or other dependent of a Participant,

(b) is made pursuant to a State domestic relations law (including a community
property law),

(c) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to the Participant,

(d) clearly specifies the name and last known mailing address, if any, of the
Participant and the name and mailing address of each Alternate Payee covered by
the order, the amount and percentage of the Participant’s benefits to be paid by
the Plan to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, the number of payments or period to which such
order applies and each plan to which such order applies, and

(e) does not require the Plan to provide (i) any form or type of benefit, or any
option, not otherwise provided under the Plan, (ii) increased benefits
(determined on the basis of actuarial value), (iii) benefits to a beneficiary
inconsistent with the form of distribution available under Article VIII (or, if
applicable, Appendix A), (iv) benefits to an Alternate Payee which are required
to be paid to another payee under another order previously determined by the
Plan Administrator to be a Qualified Domestic Relations Order; or (v) payments
or other benefits to a person other than an Alternate Payee.

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of domestic relations order and to administer distributions
under such qualified orders, including the establishment of segregated accounts
for Alternate Payees. All expenses incurred by the Plan Administrator in
determining the qualified status of a domestic relations order shall be paid as
an administrative expense of the Plan as a whole.

The term “Alternate Payee” means any spouse, former spouse, child or other
dependent of a Participant who is recognized by a Qualified Domestic Relations
Order as having a right to receive all, or a portion of, the benefits payable
under the Plan with respect to the Participant. To the extent provided in any
Qualified Domestic Relations Order, the former spouse of a Participant shall be
treated as the surviving spouse of such Participant for purposes of consenting
to the naming of another Beneficiary to the extent provided in Sections 8.05 and
Appendix A. An Alternate Payee shall be considered a Beneficiary under the terms
of this Plan until the Alternate payee’s benefits are distributed.

In the case of any domestic relations order received by the Plan, the Plan
Administrator shall separately account for the amounts payable under the
domestic relations order. If it is determined that the order is not a Qualified
Domestic Relations Order, the amounts separately accounted for during such
determination shall no longer be accounted for separately.

13.04 Unclaimed Amounts. Unclaimed amounts shall consist of the amounts of the
Accounts of a retired, deceased or terminated Participant which cannot be
distributed because of

 

-68-



--------------------------------------------------------------------------------

the Plan Administrator’s inability, after a reasonable search, to locate a
Participant or his or her Beneficiary within a period of two (2) years after the
payment of benefits becomes due in accordance with Section 8.03. Unclaimed
amounts for a Plan Year shall become a Forfeiture and shall be applied in
accordance with Section 4.10(f) as of the close of the Plan Year in which such
two-year period shall end. If an unclaimed amount is subsequently properly
claimed by the Participant or the Participant’s Beneficiary, said amount shall
be paid to such Participant or Beneficiary out of Forfeitures for the Plan Year
in which such benefits are properly claimed and to the extent that Forfeitures
for such Plan Year are not sufficient, such payments shall be charged ratably
against income or gain of the Trust Fund unless paid by an Employer.

13.05 No Contract of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between any Employer and any Employee or
as creating a right of any Employee to be continued in the employment of any
Employer.

13.06 Recoupment of or Reduction for Overpayment. If the Plan Administrator
determines that any payment previously made to a putative Participant or
Beneficiary was not properly payable, the person to whom such payment was made
shall promptly upon notice and demand from the Plan Administrator repay such
amount to the Trust, subject to the right of such payee to request review of
such determination in accordance with Section 10.02. If the person to whom such
payment was made does not, within a reasonable time, make the requested
repayment to the Plan, and if such person is entitled to other benefits from the
Plan, the Plan Administrator may in his, her or its discretion treat the
overpayment as an advance payment of benefits, and the Plan Administrator shall
direct the Trustee to reduce all future benefits payable to that person, if any,
by the amount of the overpayment.

13.07 Employees’ Trust. The Plan and Trust are created for the exclusive purpose
of providing benefits to the Participants in the Plan and their Beneficiaries
and defraying reasonable expenses of administering the Plan and Trust. The Plan
and Trust shall be interpreted in a manner consistent with their being a Plan
described in Section 401(a) of the Code and a Trust exempt under Section 501(a)
of the Code.

13.08 Source of Benefits. All benefits payable under the Plan shall be paid or
provided solely from the Trust and the Employers assume no liability or
responsibility therefore.

13.09 Interest of Participants. No Participant or Beneficiary shall have any
interest in any specific assets of the Trust Fund (other than notes representing
a loan to the Participant pursuant to Section 7.02) but shall have only an
undivided interest in the Trust Funds as a whole.

13.10 Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator the members of the Investment Committee, and, if the Trustees are
one or more individuals, the Trustees, and each officer and employee of an
Employer to whom are delegated duties, responsibilities, and authority with
respect to the Plan, from and against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him or her
(including, but not limited to, reasonable attorney fees) which arise as a
result of his or her actions or failure to act in connection with the operation
and administration of the Plan to the extent lawfully allowable and to the
extent that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the

 

-69-



--------------------------------------------------------------------------------

foregoing, the Company shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

13.11 Company Action. Any action this Plan requires or permits the Company to do
(including any action taken by the Company as agent for any other Employer
pursuant to Section 13.01) shall be properly done if done by resolution of its
Board of Directors, or, unless this Plan expressly requires action by such Board
of Directors, by any officer or employee of the Company authorized to take
actions of such type on behalf of the Company (i) under the by-laws of the
Company, (ii) by resolution of the Board of Directors), or (iii) by delegation
from a person authorized under clause (i) or (ii).

13.12 Company Merger. In the event that any successor corporation to the
Company, by merger, consolidation, purchase or otherwise, shall elect to adopt
the Plan, such successor corporation shall be substituted hereunder for the
Company upon filing in writing with the Trustee its election so to do.

13.13 Multiple Capacity. Any person or group of persons may serve in more than
one capacity (including more than one fiduciary or nonfiduciary capacity or both
a fiduciary and non-fiduciary capacity) with respect to the Plan.

13.14 Gender and Number. Except when the context indicates to the contrary, when
used herein, masculine terms shall be deemed to include the feminine or neuter,
and singular the plural.

13.15 Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

13.16 Uniform and Non-Discriminatory Application of Provisions. The provisions
of this Plan shall be interpreted and applied in a uniform and
non-discriminatory manner with respect to all similarly situated Participants,
former Participants, and Beneficiaries.

13.17 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.

13.18 Application to Merged Plans. The amendments to this Plan responding to
statutory changes enacted by the GUST Amendments (defined below), as reflected
in the Applicable Plan Sections (defined below), shall apply to each of the
Howe-Baker Engineers, Inc. Employees’ Profit-Sharing 401(k) Plan, the Matrix
Engineering, Inc. Savings Plan, the A&B Builders, Inc. Savings Plan, and the
Callidus Technologies 401(k) Savings Plan (collectively, the “Merged Plans”),
for periods prior to the merger of Merged Plans into this Plan, to the extent
necessary to ensure the continued qualification of the Merged Plans under
Section 401(a) of the Code prior to and as of their merger into this Plan. For
this purpose the GUST Amendments are the Uniformed Services Employment and
Reemployment Rights Act of 1994, P.L. 103-353; the

 

-70-



--------------------------------------------------------------------------------

Uruguay Round Agreements Act, P.L. 103-465; the Small Business Job Protection
Act of 1996, P.L. 104-188; and the Taxpayer Relief Act of 1997, P.L. 105-34; and
the Applicable Plan Sections are Section 2.13(b) (relating to the definition of
Statutory Compensation); Section 2.19(b) (relating to the definition of leased
employees within the meaning of Section 414(n)(2) of the Code); Section 2.28
(relating to the definition of Highly Compensated Employee and repeal of family
aggregation); Section 2.49 (relating to the Required Distribution Date);
Sections 2.44 and 2.54 (relating to Qualified Military Leave); Sections 5.02 and
5.03 (relating to the computation and distribution of excess contributions,
excess aggregate contributions and satisfying the multiple use test);
Section 5.07(d) (relating to repeal of the combined limitation on certain
benefits); and Sections 8.02, 8.03, 8.04, A-2, and A-3 (relating to the
threshold for certain mandatory distributions) of this Plan.

13.19 Law Governing. The Plan shall be construed and enforced according to the
laws of Illinois other than its laws with respect to choice of law, to the
extent not preempted by ERISA.

Executed this 27th day of April, 2009.

 

CHICAGO BRIDGE & IRON COMPANY By:   /s/ Ronald A. Ballschmiede  

 

ATTEST:   

 

-71-



--------------------------------------------------------------------------------

APPENDIX A

A-1. Distribution of Restricted Accounts. Notwithstanding any provisions in the
Plan to the contrary, the balance of a Participant’s Restricted Accounts may be
distributed, in addition to the options specified in Section 8.02(a) and (b), by
purchase with the vested balance of his or her Restricted Accounts and
distribution to the Participant of a nontransferable annuity contract, providing
for payment in the form of a Qualified Joint and Survivor Annuity (as defined
below), and in any other form of distribution to which the participant would
have been entitled under Section 6.02(b) of the Hourly Plan as in effect on
December 31, 1996. The Participant shall select the method by which his or her
benefits shall be distributed in accordance with Section 8.03, except as
modified by this Appendix A. If no other election has been made under
Section 8.03 and this Appendix A, the Participant’s benefits attributable to his
or her Restricted Accounts will be distributed in the form of a Qualified Joint
and Survivor Annuity.

For purposes of this Appendix A, a “Qualified Joint and Survivor Annuity”, for a
Participant who is legally married on his or her Annuity Starting Date, is an
immediate installment refund annuity for the life of the Participant with a
survivor annuity for the life of such spouse (if such spouse survives the
Participant) that is 50% or 75%, as selected by the Participant prior to the
Annuity Starting Date, of the amount of the annuity which is payable during the
joint lives of the Participant and the spouse, and which is the amount of such
benefit that can be purchased with the vested balance of the Participant’s
Restricted Accounts. If the Participant does not select a Qualifying Joint and
Survivor Annuity of 50% or 75%, then the default distribution shall be a 50%
survivor annuity. If the Participant is not married on his or her Annuity
Starting Date, a “Qualified Joint and Survivor Annuity” is an immediate
installment refund annuity for the life of such Participant, which is the amount
of such benefit that can be purchased with the vested balance of the
Participant’s Restricted Accounts. The “Annuity Starting Date” is the first day
of the first period for which an amount is paid as an annuity or any other form.

A-2. Election and Revocation of Joint and Survivor Annuity Form. If a
Participant is married on his or her Annuity Starting Date, his or her
Restricted Account balances shall be paid in the form of a Qualified Joint and
Survivor Annuity, subject to the following provisions of this subsection. Within
180 days, but not less than 30 days, preceding the Participant’s Annuity
Starting Date, the Plan Administrator will provide, by a means reasonably
calculated to reach the Participant and his or her spouse, election information
consisting of:

(a) a written description of the Qualified Joint and Survivor Annuity and the
relative financial effect of payment of his or her Restricted Account balances
in that form;

(b) a notification of the right to waive payment in that form, the rights of his
or her spouse with respect to such waiver and the right to revoke such waiver,
and the effect of such revocation; and

(c) the relative values of the various optional forms of benefit under the plan
as provided in Treasury Regulation Section 1.417(a)-3.

 

-1-



--------------------------------------------------------------------------------

During an election period commencing on the date the Participant receives such
election information and ending on the later of the 180th day thereafter or the
Annuity Starting Date, a Participant may waive payment in the Qualified Joint
and Survivor Annuity form and elect payment in such another form permitted by
Section A-1; provided that, the Participant’s surviving spouse, if any, has
consented in writing to such waiver and the spouse’s consent acknowledges the
effect of such revocation and is witnessed by a notary public. A Participant
may, at any time during his or her election period, revoke any prior waiver of
the Qualified Joint and Survivor Annuity form. However, the consent of his or
her spouse once given shall be irrevocable unless and until the Participant
revokes his or her prior waiver of the Joint and Survivor Annuity form. A
Participant may request, by writing filed with the Plan Administrator during his
or her election period, an explanation, written in nontechnical language, of the
terms, conditions and financial effect (in terms of dollars per monthly benefit
payment) of payment in the Qualified Joint and Survivor Annuity form. If not
previously provided to the Participant, the Plan Administrator shall provide him
or her with such explanation within 30 days of his or her request by a method
reasonably calculated to reach the Participant and his or her spouse, and the
Participant’s election period will be extended, if necessary, to include the
180th day next following the date on which he or she receives such explanation.
No distribution shall be made from a Participant’s Restricted Accounts until his
or her election period has terminated. Notwithstanding the foregoing, if the
Participant’s total distributable Account balances (not just Restricted Account
balances) are less than $1,000 as of his or her date of Termination, the Trustee
shall immediately distribute such benefits in a lump sum without such
Participant’s consent pursuant to Section 8.03 of the Plan.

A-3. Pre-Retirement Survivor Annuity. The term “Pre-Retirement Survivor Annuity”
means an installment refund annuity for the life of the Participant’s surviving
spouse, the payments under which are equal to the amount of benefit which can be
purchased with the Participant’s Restricted Accounts as of the date of his or
her death. Payment of such benefits will commence as soon as practicable after
the date of the Participant’s death, unless the surviving spouse elects a later
date. Any election to waive the Pre-Retirement Survivor Annuity must be made by
the Participant in writing during the election period described herein and shall
require the spouse’s consent in the same manner provided for in Section A-2. The
election period to waive the Pre-Retirement Survivor Annuity shall begin on the
first day of the Plan Year in which the Participant attains age 35 and end on
the date of the Participant’s death. In the event a Participant separates from
service prior to the beginning of the election period, the election period shall
begin on the data of such separation from service. In connection with the
election, the Plan Administrator shall provide each Participant within the
period beginning with the first day of the Plan Year in which the Participant
attains age 32 and ending with the close of the Plan Year preceding the Plan
Year in which the Participant attains age 35, a written explanation of the
Pre-Retirement Survivor Annuity containing comparable information to that
required pursuant to the provisions of subsections A-2(a), (b), and (c). If the
Participant enters the Plan after the first day of the Plan Year in which the
Participant attained age 32, the Plan Administrator shall provide notice no
later than the close of the second Plan Year following the entry of the
Participant into the Plan. In the case of a Participant who has a Termination of
Employment before the Plan Year in which age 35 is attained, the written
explanation shall be provided within the two year period beginning one year
prior to Termination of Employment and ending one year after Termination of
Employment. If such a Participant thereafter returns to

 

-2-



--------------------------------------------------------------------------------

employment with the Employer, the applicable period for providing the written
explanation shall be redetermined. If the total distributable balance of the
Participant’s Accounts (not just Restricted Accounts) is less than $1,000 as of
his or her date of Termination, the Trustees shall provide for the immediate
distribution of such Accounts to the Participant’s spouse. If the value exceeds
$1,000, an immediate distribution of the entire amount may be made to the
surviving spouse, provided such surviving spouse consents in writing to such
distribution.

 

-3-



--------------------------------------------------------------------------------

Schedule 1

Chicago Bridge & Iron Company

Employee Savings Plan

Participant Accounts

CB&I PLAN

 

SOURCE NAME

    

EXCHANGES

    

CONTRIBUTION
MIX CHANGES

    

WITHDRAWALS

    

VESTING
SCHEDULE

    

ANNUITY
RESTRICTIONS

    

COMMENTS

Employee 401K

     permitted      permitted     

Age 59  1/2

Hardship

Termination

Loans

     N/A      N/A      Converted 12/31/96 from Towers Perrin for 401(K) Plan

Prior Employee

     permitted      N/A     

Age 59  1/2

Hardship

Termination

Loans

     N/A      Annuity provisions Spousal consent      Contains pretax deferred
money from Callidus, Howe-Baker, A&B, and Matrix Plans

Prior Employer

     permitted (exchanges into stock are not permitted)      N/A     

Age 59  1/2

Hardship

Termination

Loans

     3 yr. cliff      Annuity provisions Spousal consent      Contains match and
stock sources from Callidus Plan

Prior Hourly Employee 401K

     permitted      N/A     

Age 59  1/2

Hardship

Termination

     N/A      Annuity provisions Spousal consent      Converted 12/31/96 from
Principal Financial for Hourly Employees Plan

Annual Company Contribution

     permitted      permitted     

Age 59  1/2

Termination

Loans

     5 yr. cliff      N/A     

MPPP Employee Contribution

     permitted      N/A     

Age 59  1/2

Termination

In-service

Loans

     N/A      Annuity provisions Spousal consent      Converted 12/31/96 from
Principal Financial for Hourly Employees Plan

Post 86 After-Tax

     permitted      N/A     

In-service

Loans

     100%      N/A      Contains Howe-Baker, Matrix, A&B after-tax sources

Travelers Benefit

     permitted      N/A     

Age 59  1/2

Termination

     100%      N/A     

 

-1-



--------------------------------------------------------------------------------

SOURCE NAME

    

EXCHANGES

    

CONTRIBUTION
MIX CHANGES

    

WITHDRAWALS

    

VESTING
SCHEDULE

    

ANNUITY
RESTRICTIONS

    

COMMENTS

Prior Plan      permitted      N/A     

Age 59  1/2

Termination

In-service

Loans

     N/A      Annuity provisions Spousal consent     

Converted 12/31/96 from Principal Financial for Hourly Employees Plans

Contains rollover money from CB&I, Callidus, Howe-Baker, A&B, and Matrix Plans

MPPP Company Contribution      permitted      N/A     

Termination

Loans

     100%      Annuity provisions Spousal consent      Converted 12/31/96 from
Principal Financial for Hourly Employees Plans Pre-2001 Company Match     
permitted      N/A     

Age 59  1/2

Termination

Loans

     100% immediate      N/A      Prior QNEC      permitted      N/A     

Termination

Loans

     100%      Annuity provisions Spousal consent      Contains Howe-Baker QNEC
Prior Profit Sharing      none      N/A     

Age 59  1/2

Termination

In-service (20% available after 5 yrs. of service)

Loans

     100%      Annuity provisions Spousal consent      Contains Howe-Baker,
Matrix, A&B PS sources Company Contribution CB&I Stock      no exchange out     
no exchange out     

Age 59  1/2

Termination

Loans

     100%      N/A      Prior Employer Match      permitted      N/A     

Age 59  1/2

Termination

Loans

     5 yr. graded      Annuity provisions Spousal consent      Contains match
sources from Howe-Baker, Matrix, and A&B Plans Company Match      permitted     
permitted     

Age 59  1/2

Termination

Loans

     5 yr. cliff      N/A      Will contain new company match for 2001 and
forward Prior Plan & Rollovers      permitted      permitted     

Age 59  1/2

Termination

In-service

Loans

     N/A      N/A      Converted 12/31/96 from Towers Perrin for 401(K) Plan

 

-2-